Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 1 of 87 Page ID #:1
 Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 2 of 87 Page ID #:2



                        TABLE OF CONTENTS

DESCRIPTION                                                      PAGE
I.    INTRODUCTION..........................................1

II.   PURPOSE OF AFFIDAVIT..................................2

III. SUMMARY OF PROBABLE CAUSE.............................3

IV.   STATEMENT OF PROBABLE CAUSE...........................7

      A.   REYES’ Trips to El Salvador to Engage in Sex with
           Claudia Reyes When She Was a Minor...............7

      B.   The Last Sighting of Claudia Reyes by Coworkers..9

           1.    Missing person reports filed by REYES and a
                 coworker....................................9

           2.    Interview with coworker Eunice Ayala.......10

           3.    Interview with coworker W-1................11

           4.    May 17 phone call from REYES to SAPD.......12

           5.    May 17 interview with REYES’ brother and
                 mother.....................................12

           6.    May 17 interview with law office employee who
                 received texts the day after Claudia’s
                 disappearance..............................14

           7.    May 17 interview of Maria Elena Ayala......14

           8.    May 17 interview of Bush Street apartment
                 manager....................................15

           9.    May 17 search of Bush Street apartment.....16

           10.   May 17 interview of Bush Street neighbor
                 Alejandra Gallegos.........................17

           11.   May 17 interview of coworker W-1...........17

           12.   May 18 interview of REYES at his attorney’s
                 office.....................................18

           13.   May 19 interview of Bush Street apartment
                 manager....................................19

           14.   May 19 interview of W-1....................20




                                    i
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 3 of 87 Page ID #:3



                       TABLE OF CONTENTS (CONTINUED)

         DESCRIPTION                                            PAGE


         15.   May 19 interview with coworker Magdalena
               Barajas....................................21

         16.   May 19 interviews with church friend Merari
               Chavez and Pastor Fernando Sowa............22

         17.   May 19 drive to LAX parking structure by REYES
               ...........................................25

         18.   Discovery of Claudia Reyes’ blood in Hyundai
               SUV rented and driven by REYES.............25

         19.   May 20 surveillance of REYES driving from
               Orange to Los Angeles to buy two 11-pound bags
               of laundry detergent.......................27

         20.   May 21 interview of W-1....................28

         21.   May 23 search of defendant’s trash.........30

         22.   May 23 search of Hyundai SUV by cadaver
               dog........................................30

   C.    REYES Sets Up Robbery of Claudia’s Cell Phone...31

   D.    May 26 trip to Palmdale by REYES and Pablo
         Orellana........................................36

   E.    Cell Site Data Showing the Movement of Cell
         Phones Belonging to REYES and Claudia from May 6
         through May 8, 2016.............................38

   F.    REYES and Claudia Were Scheduled to Move to a New
         Apartment on May 8, 2016........................42

   G.    GPS Coordinates Show Claudia’s Cell Phone Not
         Active on May 18................................43

   H.    Interview of USCBP Employees....................44

         1.    REYES hired a USCBP coworker to follow Claudia
               ...........................................44

         2.    Interviews with Café 301 Employee K.R......48

         3.    Interviews with other USCBP employees......50




                                   LL
 Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 4 of 87 Page ID #:4




                       TABLE OF CONTENTS (CONTINUED)

      DESCRIPTION                                                PAGE

      I.   REYES’ History of Domestic Violence and Abuse...52

           1.   REYES’ threats to kill Claudia; other evidence
                of abuse...................................52

           2.   August 28, 2014, Temporary Restraining Order
                against REYES..............................55

           3.   February 28, 2016..........................56

           4.   February 29, 2016..........................56

           5.   March 4, 2016..............................56

           6.   Three calls on March 5, 2016...............57

           7.   March 15, 2016 TRO.........................58

      J.   Claudia’s Facebook Account Changed Prior to Her
           Disappearance...................................60

      K.   Report of Sighting of Claudia on May 8, 2016....61

      L.   REYES’ meeting with Pablo Orellana After Police
           Interview Orellana..............................64

      M.   REYES’ Remarriage in April 2017.................69

      N.   REYES’ Failed Polygraph Examination in November
           2015............................................70

      O.   April 2016 Letter from REYES to ICE Withdrawing
           Application for Residency for Claudia...........72

      P.   Probable Cause as to the SUBJECT PREMISES.......74

           1.   SUBJECT PREMISES 1.........................74

           2.   SUBJECT PREMISES 2.........................76

V.    TRAINING AND EXPERIENCE ON DIGITAL DEVICES...........78

VI.   CONCLUSION............................................




                                    LLi
 Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 5 of 87 Page ID #:5



                                AFFIDAVIT
     I, Farshid Hashempour, being duly sworn, declare and state

as follows:

                            I. INTRODUCTION
     1.    I am a Detective with the Santa Ana Police Department

(“SAPD”) and a federally deputized Task Force Officer (“TFO”)

presently working with the Federal Bureau of Investigation

(“FBI”).   As a TFO with the FBI, I am an investigative or law

enforcement officer of the United States within the meaning of

18 U.S.C. § 2510(7), and I am empowered by law to conduct

investigations and make arrests for offenses enumerated in 18

U.S.C. § 2516.

     2.    I am assigned to the FBI’s Orange County Violent Gang

Task Force (“OCVGTF”).     The OCVGTF is composed of federal and

local law enforcement agencies, including, but not limited to,

the FBI, the Internal Revenue Service-Criminal Investigation,

the Bureau of Alcohol, Tobacco, Firearms, and Explosives, the

SAPD, and detectives from the Anaheim Police Department.           The

OCVGTF is responsible for, among other things, investigating

violations of federal law committed by criminal street gangs,

the Mexican Mafia, and other violent criminal organizations in

Orange County.    In this capacity, I have participated in

numerous criminal investigations to include narcotic

trafficking, violent assault, extortion, and homicide.           In

addition to this assignment with the FBI, I have been a SAPD

Police Officer and have been so employed for approximately

nineteen years.



                                    1
 Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 6 of 87 Page ID #:6



                       II. PURPOSE OF AFFIDAVIT
      3.     This affidavit is made in support of a criminal

complaint against, and arrest warrant for, Eddy REYES (“REYES”)

for a violation of 18 U.S.C. § 1201(a)(1) (kidnapping).           This

affidavit is also made in support of search warrants for the

following locations:

             a.   20983 East Covina Boulevard #E, Covina,

California (“SUBJECT PREMISES 1”), described in Attachment A-1,

and

             b.   835 South Park Vine Street, Orange, California

(“SUBJECT PREMISES 2”), described in Attachment A-2,

for the items to be seized described in Attachment B.

Attachments A-1, A-2, and B are incorporated herein by

reference.

      4.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

search warrants, and does not purport to set forth all my

knowledge of or investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

      5.     The federal kidnapping statute, 18 U.S.C.

§ 1201(a)(1), provides, in pertinent part, as follows:




                                    2
 Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 7 of 87 Page ID #:7



     Whoever unlawfully seizes, confines, inveigles, decoys,

     kidnaps, abducts or carries away and holds for ransom or

     reward or otherwise . . . when the person . . . uses the

     mail or any means, facility, or instrumentality of foreign

     or interstate commerce in committing or in furtherance of

     committing the offense . . . shall be punished for any term

     of years or life and, if the death of any person results,

     shall be punished by death or life imprisonment.

As discussed below, there is probable cause to believe REYES, an

employee of the United Stated Customs and Border Protection

(“USBCP”), used cell phones, a Facebook account, and a rental

car in furtherance of the kidnapping and killing of his wife,

Claudia Reyes.   The use of a cell phone in furtherance of a

kidnapping satisfies the interstate commerce requirement for

federal jurisdiction even where the crime occurred in one state.

United States v. Morgan, 748 F.3d 1024, 1031 (10th Cir. 2014)
(use of cellular telephone during intrastate kidnapping

satisfies interstate commerce requirement of kidnapping

statute); see also United States v. Randolph, 93 F.3d 656, 660

(9th Cir. 1996) (cars are instrumentalities of interstate

commerce for purposes of federal carjacking statute), abrogated

on other grounds by United States v. Holloway, 526 U.S. 1

(1999).

                   III. SUMMARY OF PROBABLE CAUSE
     6.   Claudia Reyes was last seen alive by coworkers on the

night of Friday, May 6, 2016, when she left her job at an El

Pollo Loco and got into a rented SUV driven by her husband,



                                    3
 Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 8 of 87 Page ID #:8



Eddie REYES.    Since that time no one, including Claudia’s child,

parents, coworkers, or friends, has heard from her or learned

what happened to her.

        7.   During the day of May 6, a coworker at El Pollo Loco

heard Claudia speaking to REYES on the phone.         REYES and Claudia

were heard arguing, and REYES was later heard apologizing.

REYES persuaded Claudia he would take her out dancing that night

over Claudia’s objection that her clothes were packed for a

move.    When she left work that night, Claudia told a coworker

that REYES was waiting outside and that she did not want to go

out dancing because they had to move to their new apartment in

Anaheim and her clothes were already packed.         The family was

scheduled to move to a new apartment two days later, on Sunday,

May 8.

        8.   Instead of taking Claudia dancing, REYES took her to

the home of his mother, Maria Orellana, where Claudia had left

their four-year-old son for babysitting on her way to work

earlier that day.    (As discussed below, Claudia opposed leaving

the boy with Orellana, and on May 6 had asked two neighbors if

they could babysit before taking the child to Orellana’s home.)

Maria Orellana hated Claudia, and once told her that she and

REYES could kill Claudia and take her child.         It was that night,

or early the following morning, that Claudia was killed.           While

Claudia and her son were seen on surveillance video leaving the

couple’s apartment building the morning of May 6 as she left for

work, she was never seen again on the video, including the

following afternoon when records show her phone, along with



                                    4
 Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 9 of 87 Page ID #:9



REYES’ phone, went from Maria Orellana’s home to the couple’s

apartment.     The only trace of Claudia found since that night was

a drop of her blood in the SUV REYES had rented, and the scent

of a dead body in the back seat and rear storage area of the

SUV, detected by a cadaver dog.

     9.      REYES brought Claudia to this country from her home in

El Salvador.    REYES met Claudia on a trip to El Salvador in 2011

with his half-brother, Pablo Orellana, a son of Maria Orellana.

Pablo Orellana had a girlfriend there who was related to

Claudia.   REYES was 25 years old when he met Claudia.          She was

sixteen.     Thereafter, REYES made numerous trips to El Salvador

to visit, and have sex with, Claudia.        REYES impregnated Claudia

while she was still 16 years old.       He subsequently married

Claudia in El Salvador and brought her and their son E. to the

United States in 2014.

     10.     REYES physically and mentally abused Claudia.        In one

instance, REYES paid a stranger $300 to steal Claudia’s cell

phone from her while she waited at a bus stop after work.           REYES

told a coworker, whom he also asked to steal the phone, that the

phone had incriminating evidence about him that could ruin his

career.    REYES later asked the man who stole the phone, a sign-

twirler for a business near Claudia’s work, to plant cocaine on

Claudia.   Prior to her disappearance, REYES made several threats

to kill Claudia rather than let her be with another man.

     11.     When she left work on the night of Friday, May 6,

2016, Claudia was described by one coworker as anxious and

distracted that day.     REYES had rented the Hyundai Santa Fe he



                                    5
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 10 of 87 Page ID #:10



drove that night, though he previously told Claudia he bought it

for her.

     12.     Claudia was scheduled to work the following day,

Saturday, May 7.    A coworker received a text from Claudia’s

phone that day asking the coworker to tell the boss that she was

sick and would not be in for a few days.        The coworker thought

the text was strange because it was sent to her instead of the

boss, as was usually done, and referred to the boss as

“patrona.”    According to the boss, who saw the text, and

coworker, Claudia never used that word when referring to the

boss, and instead used the word “jefa.”        At the same time,

others, including Claudia’s mother in El Salvador, received

texts from Claudia’s phone stating that she had been “sleeping

around” and met someone, she no longer loved her son or REYES,

and was leaving for New York with a man, whom in one text she

described as an American with blue eyes.        The text to Claudia’s

mother said Claudia was taking a bus to New York and she would

not have a phone connection for several days.         Repeated pleas

from her mother for Claudia to respond were never answered.            The

persons who received the texts regarded them as suspicious and

out of character for Claudia, whom they described as devoted to,

and over-protective of, her son and would never leave him.

     13.     Four days after Claudia failed to show up at work on

Saturday, May 7, REYES filed a missing person report with the

Santa Ana police.    However, when an investigator called REYES to

get more information about his missing wife, REYES would not

cooperate and told the investigator he would not talk to her



                                    6
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 11 of 87 Page ID #:11



without his lawyer.     When the investigator explained she was

only responding to the missing person report he filed, REYES

became upset, told the investigator she would hear from his

lawyer, and hung up.

     14.   When interviewed later at his lawyer’s office, REYES

claimed he had last seen Claudia the night of Saturday, May 7,

when he dropped her off at a McDonald’s in Santa Ana, where he

said she was meeting friends to go “clubbing.”         When Claudia did

not return or call the following morning, which was Mother’s

Day, REYES said he left for a planned camping trip with his

mother, son, and half-brother Pablo Orellana in the rented SUV.

In a subsequent search of the SUV, a drop of Claudia’s blood was

found, and a cadaver dog alerted to the backseat and rear

compartment, indicating a dead body had been in those areas.            To

this day, law enforcement has not found Claudia.

     15.   Based on these facts, and others discussed below,

there is probable cause to believe that REYES kidnapped Claudia

by inveigling or decoying Claudia with a promise to take her

dancing, and instead taking her to the home of his mother where

Claudia was murdered.

                   IV. STATEMENT OF PROBABLE CAUSE
     A.    REYES’ Trips to El Salvador to Engage in Sex with
           Claudia Reyes When She Was a Minor
     16.   On or about May 15, 2018, FBI Special Agent (“SA”)

George Boykins and I interviewed Claudia Reyes’ parents, Rosa

Ponce and Pablo Sanchez, in the lobby of the Courtyard Marriot

in San Salvador, El Salvador.      Katherine Arriaza, who was




                                    7
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 12 of 87 Page ID #:12



assigned to El Salvador’s Transnational Anti—Gang Unit (“TAG”),

assisted with the Spanish translation.

        17.   Rosa said that REYES originally met Claudia through

Rosa’s niece, Noemi Ponce, who was dating REYES’s half—brother,

Pablo Orellana.     According to Rosa, on one occasion, REYES met

Claudia when he accompanied Pablo Orellana on one visit to

Rosa’s niece.      Rosa said Claudia was 16 years old at the time.

Rosa said that after they first met, REYES would come to visit,

and have sex with, Claudia in El Salvador every forty to sixty

days.    Rosa told us that Claudia became pregnant with their son,

E., who was born on March 1, 2012.       This means E. was

potentially conceived in early June 2011 when Claudia was only

16 years old and REYES was 25 years old.

        18.   A review of REYES’ international travel records

provided by USCBP shows REYES travelled to El Salvador five

times in 2011 and three times in 2012.

              1.   Death threat to Claudia from REYES” mother
        19.   On March 12, 2021, FBI SA Luis Altamirano interviewed

Rosa Ponce by telephone concerning Claudia’s relationship with

Maria Orellana, REYES’ mother.      Rosa said that Claudia had a

very bad relationship with her mother-in-law.         According to

Rosa, Claudia would sometimes call crying because of how she was

being treated by REYES and his mother.        Claudia told Rosa that

Maria did not like her and was told by Maria that she was not

worthy of being married to REYES.       Rosa said that Maria one time

tried to hit Claudia, which caused Claudia to lock herself in

her room with her son E.     Rosa said that on one occasion Maria



                                    8
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 13 of 87 Page ID #:13



Orellana told Claudia that they (presumably referring to REYES

and her) could kill her and take her child from her.          When asked

what would have prompted REYES’ mother to say this, Rosa said

that Maria did not want Claudia to be with REYES and therefore

treated Claudia badly.     When they lived in Maria Orellana’s home

(SUBJECT PREMISES 2), Maria would not let Claudia do any

household work for REYES, such as laundry or cooking.

     20.    Rosa also said that Maria Orellana did not like E.,

which is why Claudia did not want to leave her son with her.

Rosa said that Maria charged Claudia money to babysit E.           (As

noted below, on May 6 Claudia dropped E. off at Maria Orellana’s

home on her way to work.     But she had tried first to find

neighbors to babysit E. rather than take her to Orellana’s home.

     21.    Rosa said she only met Maria Orellana once when Maria

visited El Salvador after REYES and Claudia were married.

     B.     The Last Sighting of Claudia Reyes by Coworkers
     22.    The last time Claudia Reyes was seen by coworkers was

Friday, May 6, 2016.     According to coworkers at the El Pollo

Loco at 12909 Harbor Boulevard in Garden Grove, Claudia left at

the end of her shift, at 8:03 p.m., and got into an SUV driven

by REYES.

            1.   Missing person reports filed by REYES and a
                 coworker

     23.    On Wednesday, May 11, 2016, at about 11:00 p.m., REYES

went to the SAPD to file a missing person report for Claudia.

SAPD Officer Hahm met with REYES, who said he had last spoken

with Claudia on May 7, 2016, at approximately 10:45 p.m., before




                                    9
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 14 of 87 Page ID #:14



Claudia went “clubbing” with friends whom REYES did not know.

In his police report, Officer Hahm wrote that he called

Claudia’s cell phone three times, but the cell phone appeared to

be turned off as the calls went straight to voicemail.           Officer

Hahm left a message asking Claudia to call the SAPD because her

husband had reported her missing.         Claudia never returned the

call.

        24.   The following day, May 12, 2016, a man who initially

identified himself as Daniel Z. arrived at SAPD to also report

Claudia Reyes missing.       In a later interview, Daniel Z. admitted

his real name, but is identified here as W-1 due to safety

concerns.     As described below, W-1 worked with Claudia at the El

Pollo Loco.        W-1 told SAPD Officer A. Lopez that Claudia was a

victim of domestic violence and that he was concerned for her

safety because she had not reported to work in the past four

days.

              2.     Interview with coworker Eunice Ayala
        25.   On May 16, 2016, SAPD Police Investigative Specialist

Debbie Velarde-Reyes interviewed Claudia’s coworker, Eunice

Ayala, by telephone.       Eunice last spoke with Claudia while

visiting her at work on May 6, 2016, at about 3:00 p.m.           Eunice

saw Claudia briefly that day and described her as anxious and

preoccupied.       According to Eunice, REYES told Claudia he wanted

to take her out dancing that Friday night, May 6, 2016.           Eunice

said that REYES was insistent that Claudia go with him.           Eunice

told Velarde-Reyes that a co-worker, W-1, overheard REYES

telling Claudia that he had a big surprise for her.



                                     10
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 15 of 87 Page ID #:15



     26.     Eunice said that the next day she received a text

message from Claudia’s new phone number asking Eunice to tell

their manager, Maria Elena Ayala, that she was sick and would

not be into work for the next few days.        Because such requests

were usually made directly to a supervisor, Eunice replied that

Claudia should inform the supervisor directly.         According to

Velarde-Reyes’ report, when Claudia did not respond to Eunice’s

text message, Eunice tried calling Claudia but the calls went

directly to voicemail.     Eunice said a coworker named Magdalena

told her about an argument she overheard between Claudia and

REYES over the phone on Friday, May 6.        REYES called Claudia

back later and asked for forgiveness, saying he wanted to take

her out to dinner.    Magdalena said Claudia told REYES she did

not want to go out because they were scheduled to move out of

their apartment the next day and all her clothes were packed.

             3.   Interview with coworker W-1
     27.     Specialist Velarde-Reyes then contacted W-1, noted

above, who had filed a missing person report.         W-1 said he was

Claudia’s friend and coworker.      W-1 said Claudia had retained an

attorney, Daniel March, because she could no longer tolerate

REYES’ abuse.     W-1 said when Claudia met with the attorney, she

learned that REYES had filed for divorce in 2014.          W-1 knew that

Claudia had obtained a restraining order against REYES, which W-

1 said REYES would continually violate by showing up to

Claudia’s work with flowers and going to their apartment in

Santa Ana.




                                    11
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 16 of 87 Page ID #:16



            4.    May 17 phone call from REYES to SAPD
      28.   On or about May 17, 2016, Specialist Velarde-Reyes

received a call from REYES, following several messages she had

left for REYES.    According to Velarde-Reyes’ report, REYES

sounded agitated and spoke rapidly.       REYES apologized for not

returning Velarde-Reyes’ calls sooner and said he was not

feeling well as he was dealing with diarrhea and vomiting the

past few days.    REYES said he last saw Claudia at the McDonald’s

located at 17th Street and Grand Avenue in Santa Ana.          Velarde-

Reyes told REYES that there was no McDonald’s at that

intersection, but that there was one at the intersection of 17th

Street and Lincoln Avenue.      Velarde-Reyes asked REYES if the

couple’s son was with Claudia.      REYES then told Velarde-Reyes

that he thought he should talk to his attorney before answering

any more of her questions.      Velarde-Reyes told REYES she was

conducting a missing person investigation that required his

cooperation to locate his wife.       REYES then raised his voice,

told Velarde-Reyes he would have his attorney call her, and hung

up.

            5.    May 17 interview with REYES’ brother and mother

      29.   On May 17, 2016, Specialist Velarde-Reyes told SAPD

Homicide Detective Judson that REYES refused to provide any

details concerning his wife or son.       According to Detective

Judson’s report, he and Detective J. Garcia drove to the home of

REYES’s mother, Maria Orellana (SUBJECT PREMISES 2), to conduct

a follow-up investigation and locate the child.          The Detectives

knocked on the door, which was answered by a man who identified



                                    12
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 17 of 87 Page ID #:17



himself as REYES’ brother, Roy.       Roy Reyes told the Detectives

that REYES would not be home until 5:00 p.m.         While speaking to

Roy, the Detectives noticed an elderly woman and young child

standing inside the doorway.      Roy explained that the young child

was REYES’ son, E., who was being cared for by his grandmother,

later identified as Maria Orellana.

      30.   The SAPD Detectives told Roy that REYES had filed a

missing person report that they wanted to discuss with him.

When asked by the Detectives if he was aware of the report, Roy

replied that he was “trying to stay out of everything” and

“there’s stuff going on.”     The Detectives briefly spoke to Maria

Orellana, who said that she did not have a lot of information

regarding the problems between REYES and Claudia.          Maria said

she last saw Claudia on Friday, May 6, 2016, when Claudia

dropped off E. at SUBJECT PREMISES 2 so Maria could watch him.

Maria expected Claudia to return later the same day to pick up

E.   Shortly thereafter, Roy interjected and told the Detectives

that he no longer wanted them speaking to him or his mother.

Approximately 20 minutes after the interviews of Roy Reyes and

Maria Orellana ended, Detective Judson received a phone call

from attorney Marlin Stapleton, who said he represented REYES

and would advise when REYES was ready to make a statement to

police.

            6.   May 17 interview with law office employee who
                 received texts the day after Claudia’s
                 disappearance

      31.   On May 17, 2016, SAPD Detectives McClaskey and Duran

went to the Law Offices of Daniel S. March & Associates in



                                    13
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 18 of 87 Page ID #:18



Tustin.    According to Detective Duran’s report, they spoke to

Olga Esquivel, who worked as a Spanish translator for the

office.    Olga met Claudia for the first time at the law office

in January 2016.    Olga had several meetings with Claudia, with

the last occurring at Claudia’s apartment on May 1, 2016.           Olga

said she received five text messages from an unknown number

between 7:48 p.m. and 7:50 p.m. on Friday, May 6.          (Call detail

records for Claudia’s phone show five texts to Olga’s number on

May 7 at 3:17 p.m.)    Although Olga had previously deleted the

text messages she had received, she remembered the content of

the text messages.    The sender wrote that she did not love her

husband and son, and was leaving everything with REYES because

she had been sleeping around.      The sender of the text asked Olga

to tell Daniel March that his services were no longer needed

because she had met somebody and was going to New York.

            7.   May 17 interview of Maria Elena Ayala
     32.    On May 17, 2016, SAPD Homicide Detectives Duran and

Nunez went to the El Pollo Loco to interview Claudia’s

supervisor, Maria Elena Ayala.      Maria told the Detectives that

Claudia had worked there for approximately six months.           Maria

confirmed that Claudia was last at work on Friday, May 6, 2016,

and that she did not show up for her shift the next day.           Maria

described Claudia as a reliable and responsible employee who

always called when running late or if she was unable to work.

     33.    Maria said that when Claudia’s coworker, Eunice Ayala,

arrived for work on Saturday, May 7, 2016, Maria told Eunice

that Claudia had not arrived for her shift.         Eunice then



                                    14
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 19 of 87 Page ID #:19



described the strange text she received from Claudia’s phone

that day asking Eunice to tell Maria that she would not be at

work for the next few days.      Maria explained to the Detectives

that the text message was strange because the sender used the

Spanish word “patrona,” which means “boss” in English.           Maria

recalled that Claudia had never referred to her as “patrona,”

but instead would address her as “jefa.”        Maria became concerned

and tried to call Claudia several times, but she did not answer.

Maria also tried to call REYES, who also never answered the

phone.

           8.   May 17 interview of Bush Street apartment manager
     34.   On May 17, 2016, SAPD Homicide Detectives Gomez and

Elms went to an apartment complex located at 2015 North Bush

Street in Santa Ana to speak to apartment manager Octavio Plata.

REYES, Claudia, and E. lived in apartment #107 in the complex at

the time of her disappearance.      According to the police report,

Plata said he was aware of a restraining order against REYES.

Plata told the Detectives that he had not seen REYES at the

apartment since the time the restraining order was obtained

until May 6, 2016, when he recalled seeing Claudia with REYES at

their apartment.    Plata thought it was unusual to see REYES at

the apartment since he had not been there recently.          Plata said

REYES returned to the apartment on May 15, 2016 to remove their

property from the apartment, leaving the apartment completely

empty except for trash.     Plata noticed that REYES appeared to

take extreme care when he moved the couch out of the apartment.

Plata had not seen Claudia since May 6, 2016.



                                    15
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 20 of 87 Page ID #:20



     35.     Later that same day, May 17, 2016, REYES arrived at

the apartment complex at 2015 North Bush Street.          When told this

by the apartment’s managerial staff, Detective Gomez went to the

location.    According to Detective Gomez, he encountered REYES,

who was holding a bucket for cleaning and asked to enter the

apartment.     Detective Gomez denied his request due to the

ongoing investigation into Claudia’s disappearance.

             9.    May 17 search of Bush Street apartment
     36.     On May 17, 2016, Detective Judson obtained and

executed a warrant to search REYES and Claudia’s apartment on

Bush Street.      SAPD Crime Scene Investigator Perez processed the

apartment for any signs of blood.        A Leucocrystal Violet exam

was used to detect blood, which resulted in a positive reaction

in the kitchen sink; 1 however, an insufficient amount of DNA was

recovered for testing.      A swab collected possible blood in the

bathroom sink.      Analysis showed that Claudia could not be

excluded as a minor contributor to the DNA profile from the swab

from the bathroom sink.




     1 Based on my training and experience, I know that
Leucocrystal Violet (“LCV”) is a coloring reagent used to detect
the presence of blood. LCV reacts with the hemoglobin in the
blood and produces a violet color. LCV is used to enhance and
develop fingerprints, and/or shoeprints that may have been
deposited in suspected blood. It is also used as a searching
tool for trace blood in areas that blood is not visible. The
violet color will provide contrast to the bloodstains and/or
patterns. LCV can have false positive results which can include
certain plant materials, and metals such as iron or copper. LCV
generally does not destroy DNA.


                                    16
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 21 of 87 Page ID #:21



              10.    May 17 interview of Bush Street neighbor
                     Alejandra Gallegos
        37.   On May 17, 2016, Detectives Gomez and Elms contacted

Alejandra Gallegos, who lived in apartment #219 at 2015 North

Bush Street.        Per the police report, Gallegos said she

occasionally babysat E. for Claudia and REYES.          Gallegos said

the last time she watched E. was on April 29, 2016, and the last

time she saw Claudia was a week later on May 6th.          That day,

when she was getting into her car in the parking garage,

Gallegos saw REYES and Claudia in passing but did not speak with

them.    Gallegos said she became friends with Claudia, who told

Gallegos that REYES was verbally abusive and at times would not

provide food for E. or her.       Gallegos said she bought food for

Claudia and E. on several occasions because REYES did not

provide for them.       Gallegos learned of Claudia’s disappearance

when she received a Facebook message from Claudia’s mother, Rosa

Ponce, asking her if she had seen Claudia.         Gallegos replied she

had not seen Claudia.       Gallegos and another neighbor, Maricela

Mendoza, had knocked on the door to Claudia’s apartment, but no

one answered.

              11.    May 17 interview of coworker W-1

        38.   On May 17, 2016, SAPD Homicide Detectives Zaragoza and

Duran interviewed Claudia’s coworker, W-1, at the El Pollo Loco

restaurant.     According to the police report, W-1 said he met and

became friends with Claudia while working at the restaurant.            W-

1 told Detectives that over time Claudia would confide in him

about REYES’ verbal and psychological abuse, which included one




                                     17
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 22 of 87 Page ID #:22



incident of physical assault that caused her to bleed.

According to W-1, Claudia and REYES’ marital issues led to a

brief separation that ended in late April 2016, only days before

her disappearance, when REYES convinced Claudia to give him a

second chance.       Claudia had told W-1 that she and REYES were

going out on Friday night, May 6, but W-1 did not know where

they were going.       W-1 said he last worked with Claudia on

Tuesday, May 3, when he saw REYES arrive in a newer model silver

Hyundai SUV.       At the end of the interview, W-1 said that Claudia

told coworker Eunice Ayala that REYES threatened Claudia that he

would rather see her dead than with another man.

             12.    May 18 interview of REYES at his attorney’s
                    office

     39.     On May 18, 2016, REYES was interviewed by SAPD

Homicide Detectives at the office of his attorney, Marlin

Stapleton.     According to the interview report, and the recording

of the interview, REYES told Detectives that he had last seen

Claudia on Saturday, May 7, at about 10:45 p.m., when he dropped

her off at the McDonald’s parking lot at 1011 East 17th Street

in Santa Ana.       According to REYES, Claudia told him she was

going dancing with her girlfriends.       REYES said that he dropped

Claudia off and watched her get into a black-colored SUV being

driven by an unknown female.      When Claudia did not call the

following day, REYES left for a pre-planned camping trip to

“Salvation Mountain” in Calipatria, near the Salton Sea.           REYES

said he waited until Wednesday, May 11, 2016, to report Claudia

missing on the advice of his family law attorney.




                                    18
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 23 of 87 Page ID #:23



     40.   On May 18, 2016, at approximately 10:15 p.m.,

Detective Judson called Claudia’s cell phone number.          The call

went straight to voicemail and a female’s voice could be heard

stating it was Claudia’s cell phone.         At the time of the call,

it appeared that the cell phone was still activated.

           13.   May 19 interview of Bush Street apartment manager
     41.   On May 19, 2016, Detectives Garcia and Gomez went to

the Bush Terrace Apartments at 2015 North Bush Street to speak

again to apartment manager Octavio Plata.         Per their report,

Plata told Detectives that REYES was supposed to turn in his

apartment key on May 7, 2016, but did not come in.          Instead,

REYES came in on May 17 and told Plata that he could not come on

May 7 due to work obligations that had taken him to Palmdale for

a week and then to Glendale for another two days.          (During the

interview at his attorney’s office, discussed above, REYES said

he dropped Claudia off at a McDonald’s on May 7 and went on a

camping trip the following day.)         During their conversation,

REYES asked Plata for the deposit check he was due once he

turned over the keys.     Plata told REYES that since Claudia was

also listed on the lease, her name would also be on the check.

When REYES asked Plata if the check could be made to his name

only, Plata replied that he could do so only if Claudia came in

and authorized it.    Plata said that REYES became visibly upset

and told Plata that Claudia would not be returning.          REYES told

Plata that Claudia had left him and their son to go clubbing and

had not returned.    Plata became suspicious by this comment




                                    19
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 24 of 87 Page ID #:24



because he knew Claudia to be overprotective of her son, E., and

was not the type to leave him behind.

     42.    Plata also said he knew Claudia and REYES for two

years and described REYES as a jealous person.         Plata recalled a

time when he sent notices to all the tenants to inform them of a

scheduled inspection by the Fire Marshal.        At the time of the

inspection, Plata knocked on the REYES’ door and did not get an

answer.    Thinking nobody was at home, Plata opened the door to

the apartment and found Claudia and E. sitting on the couch.

When Plata asked Claudia why she did not answer the door,

Claudia said that REYES would not allow her to answer the door

when he was not home.

     43.    With respect to REYES’ claim that he was in Palmdale

and Glendale for work and thus could not turn in his apartment

key on May 7, 2016, I contacted Senior Special Agent (“SSA”)

Araceli Trevino with USCBP’s Office of Professional

Responsibility.    SSA Trevino told me that REYES was not

scheduled for any work-related trips to Palmdale or Glendale on

or around May 7, 2016.

            14.   May 19 interview of W-1
     44.    On May 19, 2016, Detectives Zaragoza and McClaskey

conducted a follow-up interview with W-1.        According to the

police report, W-1 was reminded of their previous interview on

May 17, 2016, and told that it was important that he be truthful

and forthright.    W-1 said he lied about his relationship with

Claudia because he did not want his family finding out.           W-1

said that he was romantically involved with Claudia during the



                                    20
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 25 of 87 Page ID #:25



time she was separated from REYES and that they had sexual

intercourse once at her apartment.         W-1’s wife eventually found

out and called Claudia to tell her that W-1 was married,

something W-1 said Claudia did not know at the time of their

involvement.     After his wife found out about their relationship,

W-1 decided to stay with his wife and ended his romantic

relationship with Claudia.      Shortly thereafter, Claudia

reconciled with REYES.     When asked about the Silver Hyundai SUV

he had seen REYES driving, W-1 said that Claudia believed REYES

bought it to get her back with him.         W-1 could not remember

whether the vehicle had dealer paper plates or a license plate,

but said it was a newer model.

           15.    May 19 interview with coworker Magdalena Barajas
     45.   On May 19, 2016, Detectives Capacete and Gomez went to

the El Pollo Loco to speak to one of Claudia’s coworkers,

Magdalena Barajas.     According to the police report, Barrajas

said she had known Claudia for about six or seven months from

working with her at the restaurant.        She was working with

Claudia on Friday, May 6, 2016.       At approximately 8:00 p.m.,

Claudia told Barrajas that her shift was over and that she

needed to leave because REYES was waiting for her outside.

Claudia told Barrajas that she was working the next day starting

at 3:00 p.m.     Barrajas was busy with customers and did not see

whether Claudia left with REYES.         Barajas said she received a

Facebook message from REYES on May 14, 2016, in which he

identified himself as Claudia’s husband and said he had found

Barajas’ name on Claudia’s “friends list.”         In the message,



                                    21
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 26 of 87 Page ID #:26



REYES asked Barajas to contact REYES if Barajas heard from

Claudia.

     46.    Barajas told the Detectives that she never heard of

Claudia going “clubbing.”      According to Barajas, Claudia told

her that REYES would not take her out dancing and that he was a

jealous man.      Claudia did not mention anything to Barajas about

a camping trip for Mother’s Day (May 8, the day REYES told

Detectives that he left for a pre-planned camping trip after

dropping off Claudia the night before).        Barajas recalled an

incident that took place about one or two months prior to

Claudia’s disappearance.      Barajas stated that during their

separation, Claudia and REYES shared custody of E.          At one

point, REYES had E. for approximately five days, which caused

Claudia to be in a depressed mood.       Claudia told Barajas that

she went to the home of REYES’ mother (SUBJECT PREMISES 2) and

stood outside crying because she wanted to see E., but was not

allowed to see him.     For this reason, Barajas found it hard to

believe that Claudia would ever leave E. for any extended

period.

            16.    May 19 interviews with church friend Merari
                   Chavez and Pastor Fernando Sowa

     47.    On May 19, 2016, SAPD Homicide Detectives L. Rodriguez

and E. Nunez interviewed with Merari Chavez.         Their report

indicates that on the previous day, Chavez had contacted the

SAPD to say that she may have some information involving Claudia

Reyes.    Chavez told the Detectives that she met Claudia at the

Templo De Alavanza Rosa De Saron in Santa Ana, where her parents




                                    22
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 27 of 87 Page ID #:27



are pastors and Claudia was a member of the church choir.

Chavez said that both REYES and Claudia were regular attendees

of the church until they stopped attending late last year

(2015).    Chavez said that REYES recently returned to the church

by himself and she had heard that they were no longer together

because REYES had caught Claudia cheating with another man.

     48.    Chavez said that she, REYES, and Claudia communicated

frequently on Facebook.     Chavez said that Claudia had recently

deleted the entire church congregation from her Facebook page

that was under her maiden name, Claudia Sanchez.          On May 5 or 6,

Chavez found a new Facebook page for Claudia under her married

name, Claudia Reyes, with a profile picture of Claudia, REYES,

and E.    Chavez said Claudia’s old Facebook account under her

maiden name contained pictures of her and E.         On May 6, 2016,

Chavez sent a friend request to Claudia’s new Facebook account,

which was accepted shortly thereafter.        On May 9, 2016, at about

3:00 p.m., unaware of Claudia’s disappearance, Chavez had a

Facebook conversation with Claudia Reyes’ new Facebook account.

In the conversation, Chavez wrote that she was happy that

Claudia and REYES were working things out and back together.

The response from Claudia’s Facebook account was that Claudia

was also happy for the sake of their son.        Chavez had reached

out to Claudia on the same Facebook account since that message,

but never received any reply.      Chavez also called Claudia on her

cell phone, but said the calls went to a voicemail recording

that said the message box was full.




                                    23
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 28 of 87 Page ID #:28



       49.    Chavez said that REYES drove a gray Toyota, but she

believed he had a new SUV, based on pictures she had seen on

Facebook.     REYES told Chavez’s parents that he was buying a new

car for Claudia because she wanted one.

       50.    On May 19, 2016, SAPD Detectives interviewed Fernando

Sowa, the pastor of Templo De Alavanza Rosa De Saron in Santa

Ana.   The police report states that Sowa told Detectives he met

REYES and Claudia about two years ago when they started

attending his church.     Sowa said they stopped coming regularly

about a year-and-a-half earlier but kept in touch by phone.

Sowa stated that REYES had started attending his church again

recently.     REYES had told Sowa that Claudia had been unfaithful

to him.      Sowa said both REYES and Claudia would call him

sometimes and ask him to pray for them.

       51.    Sowa told Detectives that REYES had called him around

midnight the previous Monday, May 16, 2016, and asked Sowa to

come see him.     Sowa and his wife went to the home of REYES’

mother (SUBJECT PREMISES 2).      REYES told Sowa and his wife that

he needed them to pray for him because he felt sick.          Sowa asked

REYES how things were going, making a reference to the marital

relationship between Claudia and REYES.        At the time, Sowa and

his wife were unaware that REYES had reported Claudia missing.

REYES replied, “This is over.”      REYES told Sowa he had custody

of his son.     Sowa believed that REYES did not elaborate because

his mother was present.     Sowa said REYES was nervous and

shaking.     Sowa had never seen REYES like that in the two years

he had known him.     Sowa said that REYES called him twice the



                                    24
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 29 of 87 Page ID #:29



next day, Tuesday, and again on Wednesday, May 18, 2016.           By

Wednesday, Sowa had heard the news that Claudia had disappeared

and asked REYES about her.      REYES replied, “I don’t know.”

           17.    May 19 drive to LAX parking structure by REYES
     52.   On May 19, 2016, the day after REYES was interviewed

at his lawyer’s office, at approximately 4:19 p.m., members of

the OCVGTF followed REYES from SUBJECT PREMISES 2, driving his

2006 Toyota Corolla, to Los Angeles International Airport

(“LAX”).   Surveillance reports indicate REYES drove around the

terminal before parking in Parking Structure 5 (“P5”), which is

located near Terminal 2 and is designated for international

flights to Central and South America.        REYES parked on level 1G

at 6:00 p.m.     REYES got out of his car holding a light-colored

backpack in his right hand and closed the driver’s side door

with his left hand.    Agents lost sight of REYES momentarily and

they could not tell if he put the backpack back in the car.             At

6:06 p.m., REYES was walking “aimlessly” around the third floor

of the parking structure empty-handed.        At 6:13 p.m., REYES was

walking on a ramp towards his car, got in, and drove away.              An

extensive search of P5 and the adjacent parking structures at

LAX for the backpack was made but it was not found.          REYES drove

back to SUBJECT PREMISES 2.

           18.    Discovery of Claudia Reyes’ blood in Hyundai SUV
                  rented and driven by REYES

     53.   On May 20, 2016, Specialist Velarde-Reyes interviewed

Claudia Reyes’ mother, Rosa Maria Ponce, by telephone.           Velarde-

Reyes asked Ponce to forward any photographs she had of Claudia




                                    25
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 30 of 87 Page ID #:30



Reyes in or around an SUV.      In response, Ponce forwarded a

photograph Claudia took of REYES and E. sitting in a 2015 Silver

Hyundai Santa Fe SUV, bearing California license plate number

7KLY760.   A DMV query of the license plate number showed that

the vehicle was registered to MCR Orange LLC, at 130 West

Central Avenue in Santa Ana.

     54.   Upon receiving this information, Detective Corporal

Rodriguez went to the address and spoke with Miriam Perez.

According to the police report, Perez was a manager for Budget

Vehicle Rental Corporation.      She said the location on Central

Avenue was a “stop-over” location for vehicles rented at John

Wayne Airport.   Perez checked the inventory for the 2015 Hyundai

Santa Fe, license plate number 7KLY760, and found it was parked

and secured in the lot.     Perez told Detective Rodriguez that,

according to their company records, REYES was the last person to

have rented and used the vehicle.        REYES rented the vehicle on

April 28, 2016, with a scheduled return date of May 10, 2016.

REYES did not return the vehicle until May 14, 2016.          Detective

Rodriguez had the 2015 Hyundai Santa Fe impounded and

transported to the SAPD for forensic analysis.         Perez provided

oral and written consent to search the vehicle on behalf of

Budget.

     55.   Once the Hyundai Santa Fe arrived at the SAPD Vehicle

Forensic Analysis Bay, SAPD Forensic Specialist II Magda Perez,

who has worked as a Forensic Specialist for more than thirty

years, conducted a forensic analysis of the vehicle’s interior.

I spoke to Specialist Perez who recalled doing a visible search



                                    26
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 31 of 87 Page ID #:31



first using oblique lighting, and then spraying the interior of

the SUV with LCV, which made blood on the rear passenger seat

and near the ceiling light visible.       According to a report dated

September 21, 2016, the blood found near the center ceiling

light matched the assumed DNA profile of Claudia Reyes, obtained

from personal items of hers that had been previously processed.

Two plastic trash bags were found in the cargo area.          One of the

trash bags had holes/tears cut into it, forming an apron-like

pattern.   Based on my training and experience, an apron

fashioned out of a trash bag could be used to keep a person’s

clothing clean while committing a violent act likely to result

in blood spatter.

           19.   May 20 surveillance of REYES driving from Orange
                 to Los Angeles to buy two 11-pound bags of
                 laundry detergent

     56.   On Friday, May 20, 2016, the day after REYES drove to

the parking structure at LAX, members of the OCVGTF and SAPD

Vice/Narcotic Team conducted surveillance on REYES’ residence at

SUBJECT PREMISES 2.    The surveillance reports indicate that at

approximately 6:03 p.m., REYES left in his Corolla.          As he got

on the 22 Freeway, Detectives saw REYES repeatedly checking in

his rear and side view mirrors, a common practice when looking

for surveillance or marked police cars.        REYES was followed to

the parking lot of the Superior Grocers at 5824 South Vermont

Street in Los Angeles, approximately 36 miles from his home.

REYES was followed into the grocery store by Detective Fajardo,

who saw REYES purchase two eleven-pound bags of “Roma” laundry




                                    27
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 32 of 87 Page ID #:32



detergent.    REYES went to a CVS pharmacy in the same parking lot

before leaving and driving home.

             20.   May 21 interview of W-1
     57.     On May 21, 2016, W-1 came to the police station for an

interview with Detectives Capacete and Judson.         The police

report indicates that W-1 admitted he had been in a sexual

relationship with Claudia for the past two months but did not

want to say anything because he was married and was in fear of

REYES.   W-1 said he thought REYES may be a federal agent who was

armed and could have him deported.       As a result, W-1 changed his

Facebook profile to show that he had changed his city of

residence to Durham, North Carolina.

     58.     W-1 said that on May 7, 2016, he was at home in Corona

celebrating his son’s birthday after 4:00 p.m.         W-1 said that on

May 8, 2016, he started the day working at an Amazon store in

Buena Park until approximately 5:00 p.m., after which he drove

to Garden Grove to work his shift at El Pollo Loco until 12:30

a.m. on May 9.

     59.     W-1 also told Detectives that he communicated with

Claudia’s mother, Rosa Ponce, through the cellphone application

WhatsApp.    Rosa told W-1 in a series of text messages about a

friend, Carmen Ruiz, who told Rosa in 2014 that REYES had

threatened to kill Claudia.      W-1 said Rosa Ponce had forwarded

text messages she had exchanged with Claudia’s phone through

WhatsApp on Mother’s Day weekend (Mother’s Day fell on May 8 in

2016), following Claudia’s disappearance.        Below is the English

translation of the text thread:



                                    28
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 33 of 87 Page ID #:33



           Message from Claudia’s phone to Rosa: “Mom I can’t

           talk right now I’m working.”
           Rosa replied by sending several thumbs up and smiley

           face emojis.

           Rosa texted later, “Hi daughter have you finished

           work.”
           The next message was sent from Claudia’s WhatsApp

           account: “Honestly mom it’s because I met a White

           American with blue eyes that will take me to New York

           and because I don’t love eddy and the boy even though

           eddy loves me very much I’m going with the American.

           And eddy loves the boy very much I’m leaving him the

           boy because he will be a better father than me. And we

           are taking the bus there will not be internet service

           and I will be disconnecting this phone that way eddy

           won’t follow me I will communicate with you when I

           arrive. I love you and care for you deeply. Happy

           Mother’s Day.”

           Rosa responded with a series of text messages:

           “Daughter answer me please I want to talk and hear your
           voice”
           “Hi daughter how are you.”
           “Hi answer me.”
           “Hi.”
           “How difficult it is today on mother’s day and I can’t
           call you we are very worried daughter one day god we
           will know if something bad happened to you.”

     60.   During their interview, W-1 agreed to take a polygraph

test that same evening.     Detective Park administered the test

and in the pre-examination interview, W-1 denied seeing Claudia


                                    29
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 34 of 87 Page ID #:34



after May 3, 2016.     During his examination W-1 was asked three

primary relevant questions: “Did you see Claudia after May

3rd?”; “The last time you saw Claudia, was she dead or dying?”;

and “Do you know where Claudia is right now?”         Afterwards,

Detective Park analyzed the charts produced during the polygraph

examination and concluded that W-1 showed no significant signs

of deception when he answered “No” to the three questions.

             21.   May 23 search of defendant’s trash
     61.     On May 23, 2016, at about 2:10 a.m., Detectives

Garcia, Rojo, and Castorena picked up the trash that had been

left in front of SUBJECT PREMISES 2.       Det. Castorena found an

empty eleven-pound bag of “Roma” laundry detergent, which was

the same size and brand as the two bags REYES bought at the

Superior Grocers in Los Angeles two days earlier.

             22.   May 23 search of Hyundai SUV by cadaver dog

     62.     On May 23, 2016, Detective J. Capacete and members of

the Orange County Sheriff Department’s (“OCSD”) Search and

Rescue Division requested a cadaver dog to search the 2015

Silver Hyundai Santa Fe that had been rented by REYES.           Per the

police report, OCSD Reserve Sergeant Alan Lenning brought his

Human Remains Detection K9, Abby, to perform the search of the

vehicle. 2   During this search, Abby alerted to the back seat and

rear passenger compartment of the vehicle, which indicated that

at one time a dead human body was in those areas of the vehicle.

     2 Abby was certified yearly through California’s Office of
Emergency Services. Abby has conducted approximately 30
cadaver-related searches and made four positive finds. In those
four instances, law enforcement then dug up the area and found
either bloody clothing, bones, or a body.


                                    30
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 35 of 87 Page ID #:35



     C.     REYES Sets Up Robbery of Claudia’s Cell Phone
     63.    On May 25, 2016, I obtained a search warrant for

REYES’ bank records from JP Morgan Chase.        The records showed a

$300 ATM withdrawal on April 12, 2016, from the Chase Bank

located at 12851 Harbor Boulevard in Garden Grove.          This branch

is in the same shopping center as the El Pollo Loco where

Claudia worked.    A Garden Grove Police report showed that on the

same day, April 12, 2016, approximately 25 days prior to her

disappearance, Claudia was robbed of her cell phone in the area

of Buaro Street and Harbor Boulevard, approximately a third of a

mile from the Chase Bank branch.         The robbery occurred about

5:23 p.m.   The ATM withdrawal from REYES’ account occurred at

4:23 p.m.

     64.    A review of the GPS coordinates for REYES’ cell phone

number (714-225-7207) showed that at the time of the robbery

REYES was in the area of a Denny’s restaurant at 13302 Harbor

Boulevard in Garden Grove.      This location is less than a half

mile from the site of the robbery at Harbor Boulevard and Buaro

Street.    In August 2016, SAPD Detective Becerra called the

Denny’s restaurant and was told their surveillance video was

kept for only 30 days and they would not have any archived video

from April 2016.

     65.    A review of the REYES’ call detail records for April

12, 2016 showed a total of fourteen phone contacts with 714-770-

3338 between 4:36 p.m. and 5:41 p.m.        The calls varied in

duration from a few seconds to a couple minutes in length.

There were no calls made to or received from 714-770-3338 on any



                                    31
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 36 of 87 Page ID #:36



date other than April 12, 2016.       A records check for 714-770-

3338 showed the number was registered under the name Rosa

Reynoso at Cortez Painting, LLC, in Fullerton.

     66.    On September 14, 2016, a search warrant was obtained

for records pertaining to 714-770-3338.        The subscriber

information listed two individuals, Rosa Reynoso and A.V.           The

address listed for Rosa Reynoso was in Colorado, while the

address listed for A.V. was 1549 South Dallas Drive in Anaheim,

California.

     67.    On December 1, 2016, SA Shea, TFO Becerra, and I drove

to 1549 South Dallas Drive in Anaheim to interview A.V.           As we

approached the residence, we contacted Omar Augustin Herrera.

Herrera told us he lived at 1549 South Dallas Drive, but that

A.V. moved out a few months ago.         Herrera claimed he did not

know where A.V. was currently living or his current phone

number.    Herrera said A.V.’s father, Carlos V., lived at 1549

South Dallas Drive, and dated Omar’s mother.         SA Shea asked

Herrera to give Carlos V. his FBI business card.          A few hours

later, Carlos V. called SA Shea and said his son A.V. was living

in Laguna Hills but did not have a phone.        Carlos V. told SA

Shea that he would attempt to arrange a time and place to meet

with A.V. the following day.

     68.    On or about December 2, 2016, SA Shea and I

interviewed A.V., who was accompanied by his father, at The

Pizza Store on Alicia Parkway in Laguna Hills.         A.V. confirmed

that he previously had a cell phone with the number 714-770-3338

(the number that was in contact with REYES on April 12, 2016).



                                    32
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 37 of 87 Page ID #:37



        69.    SA Shea showed A.V. a series of photographs to see if

he recognized any of the individuals.        SA Shea first showed A.V.

a picture of Claudia, followed by DMV photos of REYES and Pablo

Orellana.       A.V. initially said he did not recognize any of them.

I then showed A.V. a more current photo of both REYES and

Claudia taken from Facebook.       A.V. again denied knowing anyone

in the photographs.      SA Shea then told A.V. that his phone had

been in contact with the pictured individual identified as

REYES.    SA Shea told A.V. that he and REYES contacted each other

about fourteen times by phone on April 12, 2016.          Shea said the

calls coincided with the theft of a cell phone that took place

at that time.      SA Shea then asked, “Does that ring a bell?”

A.V. replied, “Yeah, I don’t know where he’s at though.”

        70.    A.V. continued, “He said the phone was stolen from him

and he said he wanted it back, and, um, I was kind of in need of

money.”       While pointing to a picture of REYES, SA Shea asked

A.V. if the “he” that A.V. was referring to was the person in

the picture.       A.V. answered, “Yes.”   SA Shea asked A.V. if he

now also recognized the picture of Claudia that he was shown

earlier.       A.V. again denied remembering Claudia; however, later

in the interview, A.V. confirmed that he had recognized her.            I

then asked A.V. if he had recognized REYES the first time we

showed him the photo.       A.V. said that he did.

        71.    A.V. then provided the details of what occurred on

April 12, 2016.       A.V. said he was “working advertisement that

day.”    At the time, A.V. worked for a shoe store and was paid to

stand on the sidewalk near the corner of Garden Grove Boulevard



                                    33
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 38 of 87 Page ID #:38



and Harbor Boulevard, and display a sign advertising the

business, “Deck N Shoes.”     According to A.V., REYES approached

him and said, “Hi, I wanted to ask you a question, how much do

you make here?”     A.V. told REYES that he did not make much and

was “struggling.”     A.V. said that REYES then presented him with

an opportunity: “He’s like, well, if you want, you can make a

little money if you help me out.”        A.V. agreed and asked REYES

what the job entailed.     REYES replied, “Well, I need you to take

a phone from this girl.”     A.V. said that REYES showed him a

picture of the girl on his cell phone and sent the picture to

A.V.’s phone.     A.V. admitted he recognized the picture of

Claudia as the victim he stole the phone from on April 12, 2016.

A.V. said he recognized her because of the noticeable mole on

her face.

        72.   REYES told A.V. that the girl worked at the El Pollo

Loco in the shopping center next to where A.V. was holding the

sign.    We asked A.V. if REYES told him what time the girl was

supposed to get off work.     A.V. replied, “I think it was around

5ish.”    A.V. said, “He told me that she was going to get off,

wait at the bus stop.”     REYES said the girl would be wearing an

El Pollo Loco uniform and would wait at the bus stop located

directly in front of the El Pollo Loco.        REYES said the bus

Claudia took would arrive around 5:00 p.m.         REYES described the

phone that he wanted A.V. to take: “he said that it had a case

on it and had a certain wallpaper of these, like, the family on

there so that’s how I knew it’d be the same phone.”




                                    34
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 39 of 87 Page ID #:39



        73.   A.V. said he went to the bus stop ahead of time and

waited for the girl to arrive.      Eventually, the girl joined him

at the bus stop where the two were alone.        A.V. then described

his interaction with Claudia: “I just asked her what time it was

on her phone so she would take it out, she took it out and then

like, oh, thank you and then I waited and she just had her phone

out the whole time, I grabbed it and started running.”           A.V.

said there was no resistance or struggle from Claudia as he took

the phone and started running.

        74.   After the robbery, A.V. said he went to a rear alley

behind the Deck N Shoes where he worked.        A.V. called REYES and

said he was “done.”     REYES told A.V. to “meet me at Yoshinoya.”

A.V. said he grabbed his skateboard he kept at work and went to

the Yoshinoya, which was located near the 22 Freeway.           As noted

above, GPS data showed REYES’ phone pinging off a tower near the

Denny’s Restaurant located at 13302 Harbor Boulevard around the

time of the robbery.     The tower is approximately 250-300 yards

from the Yoshinoya.

        75.   When he arrived at the Yoshinoya, A.V. said he got

into a gray Japanese car driven by REYES.        A.V. said he handed

REYES the phone and “he just gave me the money and dropped me

off.”    A.V. confirmed he was given $300 in cash, which was the

amount withdrawn from REYES’ account at the nearby Chase ATM

about an hour earlier.     A.V. said REYES drove him north on

Harbor Boulevard and dropped him off a short distance north of

the location of the robbery.      A.V. said he did not see Claudia

or any police when they drove back northbound on Harbor.           SA



                                    35
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 40 of 87 Page ID #:40



Shea and I showed A.V. a picture of REYES’ gray Toyota Corolla.

A.V. said the car in the picture resembled REYES’ vehicle, and

it “could have been the car.”

     76.   When asked if he had seen REYES since the robbery,

A.V. said that about a month after the robbery, REYES found him

outside of Deck N Shoes.     A.V. said: “Um, there’s another time

he came in and he wanted me to plant cocaine on her [Claudia].

And I told him no, I didn’t want to do that.”         A.V. said REYES

asked A.V. if he knew where to find cocaine and that he would

pay him again if he helped him with this second request.           A.V.

said that he had not seen or spoken to REYES since then.

     D.    May 26 trip to Palmdale by REYES and Pablo Orellana
     77.   On the evening of May 26, 2016, REYES was followed by

members of the OCVGTF to Harbor-UCLA Medical Center in Torrance,

where he walked inside.     According to surveillance reports,

shortly thereafter, REYES left the hospital and got back into

his Corolla with a male passenger in the right front seat.

Surveillance personnel followed REYES to an apartment complex at

8000 South Broadway Street in Los Angeles, where REYES was seen

walking into the complex.     As REYES entered the building, the

unidentified male passenger got out of the car and sat in the

driver’s seat of REYES’ Corolla.         A few moments later, REYES

left the apartment building and sat in the right front passenger

seat of the Corolla.     The car was followed to the Tacos Gavilan

at 4380 South Broadway Street in Los Angeles.         REYES and the

unknown male walked into the restaurant.




                                    36
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 41 of 87 Page ID #:41



     78.    While REYES and the unidentified male were eating,

officers contacted the LAPD Traffic Division and asked them to

conduct a vehicle stop on REYES to identify his male passenger.

Approximately forty-five minutes after entering the restaurant,

REYES and the unidentified male left the restaurant and got into

REYES’ car.   Shortly after leaving the restaurant parking lot,

the car, with Orellana driving, was pulled over by LAPD Officer

Kors for having items hanging from the rear-view mirror, a

violation of the California Vehicle Code.        The male companion

was identified by his California driver’s license as Pablo

Israel Orellana, REYES’ half-brother, with a listed address of

8000 South Broadway, Apartment 404, in Los Angeles.          Pablo

Orellana was issued an LAPD Traffic Violation warning and

released.

     79.    Following the traffic stop, REYES and Pablo Orellana

were followed to 36209 East 42nd Street in Palmdale.          At this

time the surveillance was concluded.        A database check of this

address in Palmdale showed it to be the registered address of

Wilfredo Cruz.

     80.    On May 27, 2016, OCVGTF TFO G. Zuniga sent a facsimile

request to the Harbor-UCLA Medical Center requesting Pablo

Orellana’s admission paperwork.       The paperwork showed Orellana’s

address as 8000 South Broadway Street, Apartment 404, in Los

Angeles and 213-436-9062 as his cell phone number.          Orellana

listed Wilfredo Cruz as a sibling.

     81.    On June 8, 2016, at about 11:00 a.m., SAPD Crime Scene

Investigator J. Carlson took 82 aerial photos of the residence



                                    37
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 42 of 87 Page ID #:42



of Wilfredo Cruz and the surrounding area at 36209 East 42nd

Street in Palmdale.    FBI analysts could then examine the

pictures closely to see if there had been any unsettled or

recently excavated plots on the property.        However, due to the

foliage and structures present on the property, the search for

any such disturbances was inconclusive.

     E.     Cell Site Data Showing the Movement of Cell Phones
            Belonging to REYES and Claudia from May 6 through May
            8, 2016
     82.    During the May 21, 2016, interview with Claudia’s

Supervisor, Maria Ayala, Ayala provided SAPD Detectives with a

copy of Claudia’s timesheet, which showed that Claudia clocked

out of work on May 6, 2016, at 8:03 p.m.        As noted above, one of

Claudia’s coworkers said she was picked up by REYES that night.

A review of REYES’ call detail records by Lorie Velarde, a

Geographic Information Systems Analyst with the Irvine Police

Department, confirmed that REYES’ phone was near the El Pollo

Loco at 8:04 p.m. on the night of May 6, 2016.

     83.    Shortly after being picked up from work, Claudia’s

phone records showed a lack of random data activity, which is

consistent with a phone that is not being used.          Call detail

records showed that Claudia’s phone was in the area of Maria

Orellana’s home (SUBJECT PREMISES 2) at about 8:31 p.m., where

it remained until the following afternoon.

     84.    On May 7, 2016, at about 12:02 a.m., records show that

Claudia’s phone was likely turned off until about 7:14 a.m. the

same day.   During this time, data transmissions for REYES’ phone

also placed him near SUBJECT PREMISES 2.        REYES’ phone also



                                    38
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 43 of 87 Page ID #:43



shows a lack of random data activity from May 6, 2016, at 8:11

p.m. until the following day at 2:47 p.m.

     85.   On May 7, 2016, at approximately 3:05 p.m., two text

messages were sent from Claudia’s phone to her coworker, Eunice

Ayala’s phone number, 714-818-xxxx.       Based on an interview with

Claudia’s supervisor, Claudia was scheduled to work on May 7

from 3:00 p.m. until 11:00 p.m.       As noted above, during her

interview with SAPD Detectives on May 17, 2016, Eunice Ayala

showed the Detectives two text messages she had received from

Claudia that Ayala thought were suspicious.         The two texts in

Spanish stated, “Eu[nice] please tell the boss that I can’t come

to work these days because I’m feeling really sick.          When I get

back, I’m going to give a note from the doctor.”

     86.   A few minutes later, at 3:17 p.m., a series of texts

were sent from Claudia’s phone to 714-862-xxxx, the phone number

for Olga Esquivel, who was the paralegal from Daniel S. March

and Associates, the firm assisting Claudia with her divorce and

restraining order.    As described above, during her interview

Esquivel remembered that the messages said that Claudia did not

love her son or husband anymore and was leaving for New York

with a man she had met.

     87.   The next movement of Claudia’s phone from SUBJECT

PREMISES 2 was on May 7, 2016, at approximately 3:05 p.m., when
both REYES’ and Claudia’s phones went to the area of 2015 North

Bush Street.   Claudia’s phone remained there, while REYES’ phone

returned to the area of SUBJECT PREMISES 2 at about 4:13 p.m.

The last activity on Claudia’s phone with location data showed



                                    39
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 44 of 87 Page ID #:44



the phone was still in the area 2015 North Bush Street at 11:03

p.m. the night of May 7.     At 11:13 p.m., REYES’ phone was shown

in the area of 2015 North Bush Street, where it remained until

the following morning at 5:42 a.m.

     88.    As noted above, during his interview with SAPD

Detectives on May 18, 2016, REYES said that on May 7, 2016, at

about 10:45 p.m., he dropped Claudia off at the McDonalds in the

area of 17th Street and Lincoln Avenue in Santa Ana, so she

could go out dancing with her girlfriends.         The call detail

records showed neither REYES’ phone nor Claudia’s phone were in

the area of 17th Street and Lincoln Avenue on the night of May

7, 2016.    During the same interview, REYES claimed that he

called her while he and his family were on their trip near the

Salton Sea.   A review of REYES’ call detail records revealed

that his last contact with either of Claudia’s phones was on May

6, 2016.    (It appears that Claudia obtained a phone with her old

phone number after her phone was stolen at REYES’ direction, and

that REYES bought Claudia a new phone.)

     89.    On May 8, 2016, at about 7:02 a.m., REYES’ phone

traveled to two locations in Santa Ana before going to the area

of SUBJECT PREMISES 2.     At 8:32 a.m., REYES’ phone began to

travel to Salton Sea from the area of SUBJECT PREMISES 2.           After

making a stop in the area of Cabazon, REYES continued towards

the Salton Sea, where he arrived at approximately 1:56 p.m.

     90.    Video surveillance footage obtained from the apartment

complex at 2015 North Bush was reviewed by members of the

OCVGTF.    During a review of the surveillance video from Camera



                                    40
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 45 of 87 Page ID #:45



6, Claudia and E. were seen leaving through the west door of the

apartment complex on May 6, 2016, at approximately 11:44 a.m.

This footage corresponds with W-1’s statement to Detectives that

he listened in by phone to an argument between REYES and Claudia

on May 6, 2016, concerning a baby sitter for E. that day.           W-1

was speaking to Claudia via her old telephone number when she

received a call on her new phone from REYES, and put the call

from REYES on speaker so W-1 could hear it.         W-1 told the

Detectives that Claudia told REYES she did not want to take E.

to the home of REYES’ mother, and REYES tried to persuade

Claudia to go out with him that night.        Based on a conversation

that took place earlier the same day between Claudia and Adriana

Arzate, it appears on video that Claudia was taking E. to

SUBJECT PREMISES 2 after Adriana said she could not watch him

that day.

     91.    As noted above, on May 7, 2016, at about 3:05 p.m.,

data from Claudia’s cell phone showed her phone to be in the

area of the Bush Street apartment.       However, Claudia is never

seen again on any of the apartment’s surveillance videos after

she left the complex with her son on May 6, 2016.

     92.    Per SAPD records, on May 10, 2016, at about 11:22

a.m., a person identifying themselves as “Tomas,” and a co-

worker of Claudia’s at El Pollo Loco, called SAPD.          The caller

was concerned for Claudia because she had not come to work for

the past four days.    “Tomas” requested a welfare check on

Claudia at her apartment on Bush Street.        On May 10, 2016, at

approximately 12:10 p.m., two uniformed SAPD Officers are seen



                                    41
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 46 of 87 Page ID #:46



on surveillance video entering the complex through the west door

and walking up the stairs.      The responding officers said there

was no answer at the door.      The officers spoke to the apartment

manager, who said he had not seen Claudia since Friday.

     93.   On May 10, 2016, at approximately 6:00 p.m., REYES’

Toyota Corolla is seen returning to 2015 North Bush Street and

parking in his assigned spot.      Two males believed to be REYES

and Pablo Orellana are seen unloading a few flattened cardboard

boxes and walking to the elevator.       At about 7:23 p.m., both

subjects exit the elevator on the west side of the complex.            The

male believed to be Pablo Orellana is seen carrying a large

black trash bag towards REYES’ Toyota.        After Orellana exited

the elevator, REYES dragged a cardboard box from the elevator to

the Toyota Corolla, where they appeared to load the vehicle.

The person believed to be Pablo Orellana then walked in the

direction of the dumpsters possibly carrying a bag of trash,

which was no longer in hand when he walked back to REYES’ car.

The Toyota Corolla left the apartment parking garage at

approximately 7:28 p.m.

     F.    REYES and Claudia Were Scheduled to Move to a New
           Apartment on May 8, 2016
     94.   On May 17, 2016, Investigative Specialist Velarde-

Reyes spoke with Maria Martinez, the manager of Rancho Vista

Apartment Homes in Anaheim.      Per the police report, Martinez

said that on May 5, 2016, REYES and Claudia came in and filled

out applications to rent an apartment.        Their move-in date was

scheduled for May 8, 2016.      Martinez sent Velarde-Reyes copies




                                    42
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 47 of 87 Page ID #:47



of the applications.     Martinez said that on May 10, 2016, she

called REYES to see if he was still interested in the apartment.

Martinez said that REYES told her he was probably getting

divorced and was no longer interested in the apartment.

     G.    GPS Coordinates Show Claudia’s Cell Phone Not Active
           on May 18
     95.   On May 18, 2016, at approximately 4:00 p.m., SAPD

Detective J. Garcia submitted an emergency request to Sprint,

which resulted in real time GPS coordinates being initiated at

approximately 10:30 p.m. for both phone numbers used by Claudia

(714-420-8514 and 714-348-7152).         All coordinates sent from

Sprint’s Electronic Surveillance Unit showed “(0.00),” meaning

the phones were either turned off or did not have sufficient

battery power.

     96.   The call detail records show the last outgoing voice

call from Claudia’s phone was on May 6, 2016, at 5:41 p.m.

Outgoing texts stopped on May 7, 2016, at 3:17 p.m.          Based on

the records, “routed calls” were rare for Claudia’s phone before

May 7, 2016, with approximately ten prior to that date.           “Routed

calls” are typically calls that go direct to voicemail.           After

May 7, 2016, the records show more than 200 routed calls.            Every

text message and routed voice call after May 7, 2016 at 5:17

p.m. is incoming.




                                    43
    Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 48 of 87 Page ID #:48



        H.    Interview of USCBP Employees
              1.     REYES hired a USCBP coworker to follow Claudia
        97.   On May 21, 2016, Detectives Jim Garcia and Frank Gomez

interviewed USCBP employee Alex Cruz. 3           Per the police report,

Cruz said he was a coworker of REYES.            Cruz said he also owned a

private investigation business.           Cruz said he met REYES through

a mutual friend at CBP – all three worked at the CBP office in

Long Beach – whom REYES had approached about doing surveillance

on his wife.        On April 8, 2016 – one month before the

disappearance of Claudia – REYES met with Cruz and told him that

he suspected his wife of cheating and asked Cruz to follow her

to get evidence.        REYES gave Cruz Claudia’s work schedule at El

Pollo Loco and the schedule of the buses she took to get to

work.      On one occasion, Cruz was outside the El Pollo Loco where

Claudia worked when REYES called him and asked if Claudia was

flirting with anyone.         When Cruz said there was no sign of

flirting, REYES questioned whether Cruz was even at the El Pollo

Loco.      Cruz sent REYES a photo to confirm he was outside the

restaurant.        REYES then asked if Cruz was flirting with Claudia.



3 Alex Cruz was terminated by USCBP on May 21, 2019, for
inappropriate association with an aggravated felon, lack of
candor, unauthorized outside employment and other issues. With
respect to the reliability of the statements Cruz made during
his first interview, he showed the interviewing detective a few
of the texts from REYES. The Detective said the texts he read
corroborated what Cruz said during the interview related herein.
In a recent interview, discussed below, Cruz sent copies of text
messages from REYES that corroborate his statements. Some of
those messages are set out below.



                                        44
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 49 of 87 Page ID #:49



     98.    Later, REYES asked Cruz to install cameras in

Claudia’s apartment, which Cruz declined to do.          REYES asked

Cruz to take Claudia’s phone by force, but again Cruz refused

and told REYES that would be robbery.

     99.    According to Cruz, REYES told him that Claudia had a

“conventional green card” that was expired.         Cruz told REYES

that he could not work for the USCBP if his wife was in the

country illegally and recommended that REYES notify his

supervisor.   REYES told Cruz that he had already told his

supervisor and would reconcile with Claudia if she renewed her

alien status.

     100. Cruz eventually discovered temporary restraining

orders (“TROs”) (discussed below) against REYES and confronted

him with them.    He told REYES he would not have taken the job

had he known of the TROs.

     101. On March 5, 2021, FBI SA Altamirano and I interviewed

Cruz by telephone.    Cruz provided additional information and

copies of text messages he had received from REYES.          Cruz said

that when he first spoke with REYES, REYES provided him with a

description and photographs of Claudia, her work schedule, and

other information to help Cruz establish a pattern of life for

Claudia.    Cruz told us that REYES also told him about certain

areas where Claudia was known to travel that were dark and

secluded.   Cruz said he found the information odd because it was

not needed to determine if Claudia was having an affair, and

seemed more like information that would be given to a “hit man.”

REYES told Cruz that Claudia was “observant,” and had caught



                                    45
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 50 of 87 Page ID #:50



REYES in a rented car following her on one occasion.          REYES also

gave Cruz photographs and vehicle information for the man he

believed was having an affair with Claudia, whom he identified

as Ariel Zaa.       REYES wanted Cruz to place a tracking device on

Zaa’s car and surveillance cameras in the Bush Street apartment.

       102. Cruz told us he conducted surveillance of Claudia at

work but saw no sign of an affair.        At one point, REYES called

Cruz and told him that Claudia was aware that he was following

her.       Cruz told REYES that was not possible and asked REYES if

he had hired someone else to follow Claudia.         REYES admitted he

had hired someone else.       Cruz told REYES he should not have done

so because Cruz believed that would constitute harassment or

stalking.

       103. Following the interview, Cruz sent us copies of text

messages he had received from REYES that he had downloaded and

saved on his computer.       Among the texts were the following:

       x    “I don’t want to sound desperate but I kind of am since
            this woman wants to ruin my life and career.      I really

            need your help on this one, sir.”

       x    “Will you be able to retrieve for me what I asked[?]”

       x    “I need to know if you can go because we are running out
            of time.   I will pay you bus fare if you take bus with

            her.”

       x    “Worst case scenario I need to get that phone from her
            without her knowing when you ride the bus with her.       It

            has a lot of my personal data there.”




                                     46
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 51 of 87 Page ID #:51



I called Cruz back and asked him what REYES was talking about in

these texts.      Cruz told me that REYES had asked him to steal

Claudia’s phone.      Cruz told me that he asked REYES why he wanted

Cruz to steal Claudia’s phone.        REYES told Cruz that Claudia had

incriminating evidence on her phone that could ruin his career.

I read another text from REYES to Cruz that stated as follows:

        x   “Officer Cruz thanks for the offer but please cancel what
            we spoke about at work.   Everything’s fine now.     Thanks.”

The text was dated April 22, 2016.         As noted above, on April 12,

2016, REYES had Claudia’s phone stolen while she waited at a bus

stop.

        104. In his first interview, Cruz said that he confronted

REYES when Cruz learned of the TROs against REYES.          In this

interview, Cruz told us that he told REYES he was violating the

terms of the restraining orders by having Cruz conduct

surveillance on Claudia.       Cruz provided the following text from

REYES concerning the TROs:

        x   “It is a temporary restraining order based on false
            allegations.   She’s placed it so that she may continue

            her infidelity.   It will be lifted on the 18th.     This

            woman is just trying to ruin everything I worked for.

            Like I mentioned before she’s doing all this to stay in

            the country since her conditional visa expired.”

With respect to Claudia’s expired visa, Cruz told us that REYES

had asked Cruz if he could help get Claudia deported.           Cruz told

REYES he could not do that, that there was a process for that,




                                      47
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 52 of 87 Page ID #:52



and that Claudia had rights she could exercise in any

deportation proceedings.

             2.   Interviews with Café 301 Employee K.R.
        105. On June 9, 2016, SAPD Detective Corporal C. Elms

received an email from the Department of Homeland Security

(“DHS”) Assistant Special Agent in Charge (“ASAC”) Thomas

Skinner.    In the email, ASAC Skinner wrote that he had received

a call from USCBP Officer Monique Burton, who told him a female

employee working at the 301 Café had confided in her that REYES

had been asking her to go out for approximately three weeks.

ASAC Skinner provided the address to 301 Café (301 East Ocean

Boulevard in Long Beach) and said it was connected to the

building that housed the USCBP Long Beach Office.          On or about

July 8, 2016, I called Officer Burton and learned the name of

the café employee was K.R.

        106. On July 8, 2016, at about 11:45 a.m., Deputy V. Valdez

and I walked into Café 301 and asked the manager if we could

speak to K.R.     When K.R. walked out from behind the counter, we

asked if we could speak to her outside.        K.R. agreed and

accompanied us to the lobby area of Westin Hotel, located next

door.    During the interview, K.R. said that she began working at

Café 301 in the beginning of April 2016.        K.R. met REYES when he

came into the café to get something to drink or eat.          During

their first conversation, K.R. told REYES that she was from

Guatemala, which seemed to pique his interest.         K.R. remembered

REYES stating, “Oh yeah, I know a lot of Guatemalans.”           REYES

told K.R. that he was from El Salvador.        After their first



                                    48
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 53 of 87 Page ID #:53



encounter, K.R. noticed that REYES would come into the café more

frequently and began ordering food and drink items that took

more time to prepare, which gave him more time to talk to K.R.

K.R. said she felt uncomfortable around REYES when he would make

comments or ask questions about her personal life.          K.R.

recounted one such comment when REYES asked her, “Oh, how come

you don’t cook for me.”     K.R. had made it clear to REYES on more

than one occasion that she had a boyfriend she lived with.

REYES would sometimes ask about K.R.’s relationship with her

boyfriend, ostensibly to see if her status had changed.

        107. In one of numerous conversations, REYES told K.R. that

he lived alone in a “pretty big place,” which had its own gym

area.    REYES said that he was paid well and that his job helped

him complete his bachelor’s degree from the University of

California, Irvine.    When K.R. asked him if he was dating, REYES

replied, “No, the person I like is taken,” appearing to make a

subtle reference to K.R.     REYES also told K.R. he valued honesty

and did not like when people lied to him.

        108. Shortly after Mother’s Day, May 8, 2016, K.R. was on a

break and sitting outside the café in an adjacent courtyard.

REYES walked over to K.R.’s location and sat down with her.

K.R. recalled asking REYES how he spent his Mother’s Day.

Around the same time period, K.R. recalled asking REYES if he

was “seeing,” or dating, anybody.        K.R. remembered REYES telling

her, “I’m not ready for that.      I’m not ready for kids, for a

marriage . . . nothing.”     It was at this time that K.R. noticed

the wedding band on the ring finger of REYES’ left hand, which



                                    49
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 54 of 87 Page ID #:54



K.R. said REYES usually kept in his pocket when he would come

into the café.

       109. About two or three weeks after Mother’s Day, REYES

found K.R. eating in the courtyard again when he approached her

and began talking.    During their conversation, REYES mentioned a

job opportunity in New Jersey to K.R.        REYES wanted K.R. to

accompany him to New Jersey for a weekend so she could do some

voice work in Spanish for a radio station that supposedly needed

a woman with a “Guatemalan accent.”       REYES told K.R. the unnamed

radio station would pay her $1,000 plus her expenses for the

job.

             3.   Interviews with other USCBP employees
       110. In early June 2017, I received a phone call from

Officer Burton.    Officer Burton recommended we interview some of

REYES’ coworkers at the USCBP office in Long Beach.          According

to Officer Burton, REYES had made comments to these coworkers

regarding Claudia that were peculiar or suspicious in nature.

Officer Burton gave me names and contact information for the

coworkers.    On or about June 13, 2017, SA David Shea and I

conducted interviews with several of REYES’ current and former

coworkers.

       111. SA Shea and I then interviewed USCBP employee Bryan

London, who also worked with REYES for a period.          London

recounted that REYES would occasionally discuss issues that he

was having with his wife, Claudia.       London recalled that on one

occasion REYES called him late one evening and asked if he could

borrow London’s truck.     According to London, REYES told him that



                                    50
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 55 of 87 Page ID #:55



he wanted to follow his wife, whom he suspected of having an

affair.    London refused to allow REYES to borrow his truck, but

said he thought it was suspicious behavior by Reyes.

     112. During the interview of USCBP employee Leticia

Carranza, she told us that when she worked with REYES she

witnessed outbursts of anger when he spoke on the phone with his

wife, Claudia.   At one point during his marriage with Claudia,

Leticia said that REYES approached her and asked if her 26-year-

old son would be interested in receiving money in return for

beating up the man he suspected was having an affair with

Claudia.   Leticia believed that REYES asked that because her son

had previous involvement with a gang.        Leticia refused the offer

and found the question to be strange.

     113. We then interviewed USCBP employee Maria Rodriguez,

who worked in the same section as REYES.        When they first

started working together, Maria had learned from REYES that he

lived for his wife, Claudia, and wanted to have the home life

that he missed out on as a child.        However, over time, REYES

told Maria that he and Claudia were having problems and that he

wanted to get her pregnant to prevent her from leaving him.            It

appeared to Maria that REYES was obsessed with Claudia.           Maria

told us that she and REYES had a good working relationship until

the point he asked her to “friend,” or gain access to, Claudia’s

personal Facebook account.

     114. Maria told us that after Claudia’s disappearance,

REYES came into work complaining of back pain.         REYES explained

that his back was hurting because he helped a “friend move in



                                    51
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 56 of 87 Page ID #:56



the middle of the night.”      REYES provided different explanations

for Claudia’s disappearance, including that she had left with

either a UPS or FedEx employee, and left their son behind.

Maria also said that REYES exhibited traits of having a bad

temper.      Maria explained that if things did not go in his favor,

REYES would either get angry or seem disinterested.          Maria said

she could not work with REYES because she was afraid of him due

to his emotional instability.

        I.    REYES’ History of Domestic Violence and Abuse
              1.   REYES’ threats to kill Claudia; other evidence of
                   abuse

        115. I read a report of an interview of Carmen Ruiz,

conducted on May 24, 2016.      Ruiz met Claudia in the summer of

2014, when Claudia worked for Ruiz’s sister at a Carl’s Jr.

restaurant at John Wayne Airport.        In August 2014, Claudia

showed up at Ruiz’s home with her son.        Claudia said REYES had

assaulted her, and later sexually assaulted her.          Claudia had

told Ruiz that she believed REYES raped her because she no

longer wanted to be with him.      Ruiz recalled that Claudia had

bruises on her legs and arms, and a cut lip.         According to Ruiz,

Claudia was very afraid of REYES and told Ruiz that REYES had

told Claudia that he would kill her and discard her in the trash

or the ocean.      Ruiz said that Claudia stayed with her for 10-14

days.    Ruiz said she stopped seeing Claudia after she reunited

with REYES.

        116. As noted above, Eunice Ayala, Claudia’s co-worker, was

interviewed on May 17, 2016.      Per her interview report, Eunice




                                    52
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 57 of 87 Page ID #:57



became friendly with Claudia when she started working at El

Pollo Loco because they both were from El Salvador.          Claudia

told Eunice that REYES threatened Claudia that if she did not

get back together with him, she would not be with anyone.           REYES

told her he would rather see her dead than make a life with

another man.   Eunice said this occurred about three weeks before

Claudia and REYES started living together again (which appears

to have happened in late April 2016).        Claudia told Eunice that

she had recorded the fights with REYES on her cell phone and

that she had a lot of evidence of the abuse, but her phone had

been stolen – an apparent reference to the incident described

above, when REYES offered and gave A.V. $300 to steal Claudia’s

phone.   Claudia told Eunice that she and REYES argued about E.

going to the house of REYES’ mother.        When Eunice last saw

Claudia on May 6, Claudia looked “angustiada,” distressed deep

down, even though she said she was fine.        Eunice said Claudia

had stopped talking to her about her problems with REYES because

Eunice scolded Claudia for not taking advice about REYES.

Eunice said in the past that Claudia had shown Eunice bruises on

her arms from REYES.

     117. During SAPD Detectives’ interview of Claudia’s

supervisor, Maria Elena Ayala, on May 17, 2016, Maria said

Claudia began working at the El Pollo Loco in an effort to

become more independent.     Per the police report, Claudia told

Maria that REYES was abusive and did not treat her well.           Maria

recalled a period when the couple separated, and Claudia hired

an attorney to gain custody of their son.        Maria Elana recalled



                                    53
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 58 of 87 Page ID #:58



that approximately one month before Claudia’s disappearance,

REYES and E. showed up to the El Pollo Loco looking for Claudia.

Maria called Claudia to tell her that REYES and E. were at the

restaurant.   Claudia told Maria that she was on her way and to

ask REYES not to leave.     While waiting for Claudia, REYES

approached Maria and asked if she could convince Claudia to

reconcile with him.    Maria refused.

       118. Maricela Mendoza, a neighbor of Claudia’s at the Bush

Street apartments, was interviewed on May 23, 2016.          According

to the police report, Mendoza said REYES came to her door one

day crying and asked if she had seen Claudia.         REYES said he did

not know if Claudia had been kidnapped and was worried because

she had a mental condition.      Several days later Mendoza saw

Claudia and spoke with her.      She said Claudia laughed and said

she had no mental condition.      Mendoza became friends with

Claudia.   At one point, Claudia sent Mendoza pictures of bruises

Claudia had, and asked Mendoza to save them in case REYES got

her phone.    Mendoza said there were times when Claudia and her

son had no food, and Mendoza would take food to them (as did

Alejandra Gallegos, mentioned above).        Claudia told Mendoza that

REYES had bought her a new car and phone and was going to put

the car in her name.     Mendoza said she last spoke to Claudia on

May 6, 2016, when Claudia asked if Mendoza could babysit for

her.   Mendoza said Claudia was overprotective of her son and

would never leave him.

       119. Melissa Reyes is married to REYES’ brother, Roy Reyes.

I read a report of an interview conducted with her on June 2,



                                    54
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 59 of 87 Page ID #:59



2016.    Melissa Reyes said REYES recently told her that Claudia

had recorded him on her phone admitting he abused her.           REYES

swore to her that he never physically abused Claudia, but was

upset that the recording might prevent him from getting custody

of his son.       REYES told Melissa that a coworker had suggested

stealing the phone.       Melissa Reyes said her husband Roy was

estranged from his half-brother, Pablo Orellana, whom he

described as bad news.      Melissa Reyes said that REYES began

speaking with Pablo Orellana a few months before Claudia’s

disappearance.       Melissa said she did not believe Claudia would

ever abandon her son.

             2.     August 28, 2014, Temporary Restraining Order
                    against REYES

        120. On August 28, 2014, Claudia obtained a TRO against

REYES from the Lamoreaux Justice Center in Orange County based,

in part, on allegations of domestic violence.         The TRO required

REYES to move out of their Bush Street apartment and maintain a

distance of 100 yards or greater from Claudia and E.          REYES was

also restricted from contacting Claudia by phone, mail, or

email.    REYES was served at the Lamoreaux Justice Center the

same day the TRO issued.       The TRO was scheduled to expire at the

conclusion of a hearing scheduled on September 18, 2014.           On

September 18, 2014, Claudia filed a Request for Dismissal of the

TRO.

        121. In the background questionnaire verified by REYES for

his job at USCBP in June 2015 that I reviewed, REYES was asked

if had been a “party to any public record civil court action” in




                                    55
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 60 of 87 Page ID #:60



the last ten years.    REYES answered no, despite being subject to

the TRO filed in Orange County the prior year.

             3.   February 28, 2016
     122. According to a police report I read, on February 28,

2016, at about 10:41 p.m., Claudia called the SAPD and said she

had an argument with her husband over her legal status.           Claudia

told the dispatchers that her husband had a history of abusing

her and domestic violence.      REYES had left the residence when

Claudia called the police.

             4.   February 29, 2016

     123. On February 29, 2016, at approximately 12:39 p.m.,

Claudia called the SAPD and told dispatchers that she was

arguing with her husband, REYES, and he was not allowing her to

leave even though she had to go to work.        According to the

police report, officers arrived and determined that the couple

were engaged in an argument after REYES had served Claudia with

divorce papers.

             5.   March 4, 2016

     124. On March 4, 2016, at about 7:03 a.m., Claudia called

the SAPD and told dispatchers that REYES was outside their

apartment on Bush Street.     Claudia said that REYES had taken

their son on February 29, 2016, and had refused to return him.

Claudia said she placed a chair against the door so REYES would

not enter the apartment since he had a key to the apartment.

Claudia told dispatchers that REYES entered their apartment the

day before and took her social security card and personal

documents.    During this call for service on March 4, Claudia



                                    56
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 61 of 87 Page ID #:61



said that on February 29, 2016, REYES had threatened to kill

Claudia and their son.     Claudia said she did not mention this to

officers on February 29 out of fear.

     125. At 7:15 a.m., that same day, twelve minutes after the

call from Claudia, the SAPD received a call from REYES in which

he told dispatchers that he was at the apartment and Claudia was

refusing to allow him to see his son.         Upon their arrival,

officers concluded that the incident was not a domestic violence

investigation, but a dispute regarding child custody.           Officers

remained at the apartment while REYES removed some of his

property.

            6.   Three calls on March 5, 2016
     126. On March 5, 2016, at 1:26 a.m., REYES called SAPD

requesting a welfare check on Claudia, who had not been

answering his phone calls.      REYES explained that he was supposed

to drop off their son at 6:30 p.m. because he and Claudia were

currently separated.     Officers met with REYES and stood by the

apartment as he opened the door.         Claudia was not at home and

the officers concluded there was nothing suspicious inside.

     127. On March 5, 2016, shortly after the early morning call

to SAPD, REYES called the Orange Police Department to file a

missing person report.     An officer arrived at SUBJECT PREMISES 2

and spoke with REYES.     REYES told the officer that he had been

living with Claudia and their son in their apartment in Santa

Ana until their separation approximately one week prior.           REYES

explained he was staying with his mother at SUBJECT PREMISES 2

while Claudia remained at the apartment.        REYES told the officer



                                    57
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 62 of 87 Page ID #:62



that he had gone to the apartment the previous day to retrieve

some of his personal property.      During that visit, REYES alleged

that he and Claudia agreed that he would bring their son to

SUBJECT PREMISES 2 while she worked.        Later that day, he

attempted to call Claudia numerous times, but she did not

answer.    REYES told the officer that he was concerned because it

was unusual for Claudia not to answer his calls.          REYES told the

officer that Claudia attempted suicide about four months ago.

(OCVGTF has not found any evidence that Claudia attempted

suicide.)

     128. On March 5, 2016, at about 8:00 a.m., REYES called

SAPD again requesting an officer to stand by while he allowed

Claudia into the apartment on Bush Street to see their son.

Officers arrived and documented in the call that Claudia was not

present and did not visit the child while they were there.

            7.   March 15, 2016 TRO
     129. On March 15, 2016, Claudia obtained a TRO against

REYES.    I read the Request for Domestic Violence Restraining

Order and Claudia’s declaration in support of the Request.            In

the Request, Claudia asked the court to order REYES to go to a

52-week “batterer intervention program.”        She described an

incident on March 8, 2016, where REYES took a potato peeler and

threatened to kill himself if she did not reconcile with him.

In her declaration, Claudia recounted an incident, just prior to

the couple’s separation, on February 22, 2016, at a laundromat.

Claudia said REYES got upset with her for not bringing the

laundromat card and struck her in the arm, which left a



                                    58
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 63 of 87 Page ID #:63



noticeable bruise.    Claudia attached the photos of her injury to

her restraining order declaration.       Claudia said that on or

about February 28, 2016, REYES pushed her and took her cell

phone when she refused to move in with his mother at SUBJECT

PREMISES 2.    Claudia noted that her son “did not like staying

with [REYES’] mother,” and that she did not want to live with

REYES mother, which prompted REYES to “scream very loud,” push

Claudia, and slam her cell phone on the floor.         Claudia related

other incidents of abuse against her and E. by REYES, and

concluded her declaration stating, “I am frightened that my

husband will hurt our son, me and/or himself.         He is very

violent and has a quick temper when things don’t go his way.”

     130. In this same declaration, Claudia referred to the

first TRO she had obtained against REYES in August 2014.

Claudia stated that after she obtained the restraining order,

REYES threatened to take their son and kill himself if she did

not dismiss the restraining order.       As a result of REYES’

threat, Claudia said she dismissed the restraining order in

September 2014 out of concern for her son.

     131. On or about April 18, 2016, the TRO was continued to

May 3, 2016.   In her amended declaration that I read, Claudia

said that REYES came to the apartment on April 11, 2016.           REYES

told Claudia he wanted to get back together with her and then

threatened to upload naked pictures he had of her onto Facebook.

(This was the day before REYES paid A.V. $300 to steal Claudia’s

phone.)




                                    59
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 64 of 87 Page ID #:64



     132. In the background questionnaire verified by REYES in

August 2020 for his job at USCBP that I reviewed, REYES was

asked if had been a “party to any public record civil court

action” in the last ten years.      Like his answer in 2015, REYES

again answered no, despite being subject to two domestic

violence TROs in 2014 and 2016, mentioned above.

     J.    Claudia’s Facebook Account Changed Prior to Her
           Disappearance
     133. During this investigation, I obtained search warrants

for records, messages, photos, and other content related to the

Facebook profiles of “Claudia Sanchez,” “Claudia Reyes,” and

“Eddy REYES.”

           a.   A review of the “Claudia Sanchez” Facebook

profile showed numerous pictures of Claudia and E.          In more than

1,500 pages of records attributed to the “Claudia Sanchez”

Facebook profile, only one picture was posted showing REYES, who

was in the background.     Furthermore, only one message was found

between REYES and Claudia.      The message, dated March 4, 2016,

said in Spanish, “We have to speak Claudia and we have to agree

on something.   Remember we have a child in common.”         It appears

that Claudia did not respond to REYES’ message via Facebook.

During the interview at his lawyer’s office, described above,

REYES said he was blocked from the Claudia Sanchez Facebook

account.   He said that Claudia opened the Claudia Reyes Facebook

account because she lost her password to the account.

           b.   The “Claudia Reyes” Facebook account was

registered on May 1, 2016, five days before Claudia’s




                                    60
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 65 of 87 Page ID #:65



disappearance.    Between May 3, 2016, and May 6, 2016, numerous

pictures of E., Claudia, and REYES were posted on this Facebook

page.    In contrast to the “Claudia Sanchez” Facebook account, at

least four pictures on this new page were of REYES and Claudia

together.    One of the photos appears to have been taken inside

the rented Hyundai Santa Fe showing a smiling Claudia and REYES

with E. in the background.      This photo was uploaded on or about

May 5, 2016, at 9:48 p.m.

        134. Based on my review of the records, Claudia used the

Claudia Sanchez account regularly for more than a year.           I know

from experience and speaking with other law enforcement officers

that a lost or forgotten password for a Facebook account is

easily replaced by clicking on a link.        Based on these facts,

and the stark difference between the content of the two

accounts, I believe REYES created the new Claudia Reyes account

in preparation of kidnapping and killing Claudia.          Controlling

her Facebook account would allow REYES to monitor any efforts of

co-workers, friends, or her lawyer to contact Claudia at the

time of the kidnapping and in the hours and days that followed,

to support his story that Claudia had left REYES and their son

for another man.

        K.   Report of Sighting of Claudia on May 8, 2016
        135. On May 17, 2016, SAPD Homicide Detectives Capacete and

Gomez interviewed Adriana Parada Arzate, a neighbor of Claudia

and REYES at the Bush Street apartments.        According to their

report, Adriana believed she last saw Claudia in the parking

structure of their apartment complex on Mother’s Day, May 8,



                                    61
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 66 of 87 Page ID #:66



2016.     (This date was two days after Claudia was last seen by

her coworkers at El Pollo Loco and the day after REYES said he

last saw her after dropping her off at a McDonald’s in Santa

Ana.)     Adriana stated that Claudia appeared upset and did not

seem to be her usual self.      Later the same day, Adriana noticed

that Claudia’s Facebook account, listed under profile name

“Claudia Sanchez,” was no longer active.        On or about May 10,

2016, Adriana found a new Facebook account for Claudia under her

married name “Claudia Reyes.”      As she looked through the page,

Adriana noticed that the new profile had a few pictures of

Claudia, E., and REYES.     Adriana found it odd that Claudia would

change her Facebook account.      Adriana sent Claudia several

messages on her new Facebook profile, but never received any

replies.

        136. Adrianna was interviewed again on February 17, and

March 9, 2021.    She said she last saw Claudia on May 8, 2016, at

around 11:00 a.m., when Adriana was coming back from work.

Adriana said Claudia was coming out of elevator lobby with REYES

and their son.    Claudia remained to speak briefly with Adriana

while REYES and the boy waited in their car.

        137. Surveillance camera videos for the apartment garage

and elevator lobby/entry for May 8, 2016, were reviewed on March

8 and 9, 2021, by SAPD Police Investigative Specialist Georgina

Chacon.    The review showed the following images of Adriana

Arzate beginning midnight May 7, 2016:

             a.   At midnight on May 7, Adriana’s black Honda

Element is not in its assigned parking stall.



                                    62
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 67 of 87 Page ID #:67



            b.   At 1:03 a.m. on May 8, the black Honda Element

arrives – both Adriana and husband exit the car.

            c.   At 1:04 a.m., Adriana and her husband are seen

walking through the entry way towards the stairs.

            d.   The vehicle does not move until 7:00 a.m. when

Adriana’s husband is seen walking from the stairs, checks the

mailbox, and walks to the parking garage alone, and at 7:03 a.m.

gets into the Honda and drives out of the garage.

            e.   At 7:05 a.m., Adriana is seen walking from the

stairs and out the front glass door to the street where the

black Honda Element is waiting for her.        She gets into the car

and it drives away.

            f.   The black Honda Element is next seen at 9:40 a.m.

when it drives through the parking garage and parks in its

assigned spot.   Adriana and her husband get out of the car and

Adriana walks towards the elevator lobby alone holding a plate

and bag.   Moments later, Adriana’s husband walks into the

elevator lobby holding a bag.

            g.   At 10:25 a.m., Adriana, her husband, and two

children are seen walking from the stairs towards the parking

garage.    The family gets into car and drives away.

            h.   The Honda is not seen again until 9:50 p.m. that

night when it is seen driving into the garage and parking in its

assigned spot.

            i.   At 9:51 p.m., Adriana and her family are seen

walking through the entry way up the stairs.




                                    63
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 68 of 87 Page ID #:68



At no point on May 8 does Adriana or any of the family members

stop to talk to anyone.     Claudia and REYES are not seen at any

point on the video.    A clip of the video was sent to Adriana’s

husband, who confirmed it was his family depicted in the video.

Because the video of May 8 shows that Adrianna came and went

that day without speaking to anyone, and REYES’ phone records

show his phone left the area of the Bush Street apartment by

5:48 a.m. that morning, and left the area of SUBJECT PEMISES 2

around 8:30 a.m. for the Salton Sea, I believe she last saw

Claudia, REYES, and their son prior to May 8.         In her initial

interview, she said she was not certain that it was May 8,

though she later said she was sure it was that day.

     L.   REYES’ meeting with Pablo Orellana After Police
          Interview Orellana
     138. On June 8, 2017, SAPD Homicide Detectives Judson and

Capacete went to the residence of Pablo Orellana to interview

him regarding his whereabouts when Claudia disappeared.

Orellana stated that he did not have a good relationship with

his mother, Maria Orellana, or his brothers, Roy and REYES.

Orellana said he had a better relationship with REYES than Roy,

and had last seen REYES a few months after his mother’s death in

August 2016.   Orellana told Detectives that he knew REYES

married a woman from El Salvador named “Laura.”          Orellana knew

that REYES brought his wife to the United States after they got

married in El Salvador, but he said that he did not see her in

the United States.    According to Orellana, REYES told Orellana

that his wife had left him, and that police had spoken to him




                                    64
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 69 of 87 Page ID #:69



about her leaving.    When asked about his camping trip on

Mother’s Day with his mother and REYES, Orellana acknowledged

going to Salvation Mountain to spend Mother’s Day together.

Orellana said they went to the camping area in a rental car,

which they also used to sleep inside at night.         Orellana

identified Wilfredo Cruz as his wife’s brother who lived in

Palmdale, California.     Orellana told Detectives that Cruz was a

pastor and how he would often go to Cruz’s house to pray.

According to Detective Judson, he and Detective Capacete were at

Orellana’s residence from about 11:00 a.m. until approximately

12:30 p.m.

     139. At approximately 11:45 a.m., during the time the

Detectives were at Orellana’s home, REYES’ line received a call

from a female identified as “Vero,” believed to be Pablo

Orellana’s wife, Ana Veronica Orellana, using phone number 310-

990-7717.    The call was monitored pursuant to a state wiretap

order on REYES’ number that I obtained on June 2, 2017.           Vero

told REYES that the police were at her home investigating the

disappearance of Claudia.     Vero said the police talked to

Orellana, but Vero did not know what Orellana told them.           Vero

asked how the police got Orellana’s address and asked if REYES

had given it to them.     REYES said he did not give it to them and

didn’t know how they got it.      Vero told REYES that the police

were there about 5 minutes ago but was not sure if they were

still there.

     140. Vero told REYES that she knew that he and Orellana

were not on good terms but did not think Orellana would say



                                    65
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 70 of 87 Page ID #:70



anything that could hurt REYES.       Vero told REYES that she could

give him Orellana’s number, but Vero did not want Orellana to

get upset with her.    REYES told Vero that he did not have

anything to hide and hoped that they (the police) would find

Claudia.   Vero said if the police interviewed Orellana it was

because they were still investigating the case.          Vero then asked

if REYES knew anything about the girl (Claudia), to which he

replied that he did not.     Vero then asked if he had heard

anything from El Salvador.      REYES replied, “I don’t know

anything, Vero, I don’t know anything, you understand?           I’m not

in good health, my health is really bad.”        Vero told REYES it

would be good for REYES to find out if the girl (Claudia) was in

El Salvador so that REYES could be at peace.         REYES thanked Vero

before concluding the call.

     141. Later the same day, at about 5:56 p.m., REYES spoke to

Vero by telephone and asked about his brother’s health,

presumably asking about his half-brother Pablo Orellana.           Vero

stated that he was okay and recovering from surgery.          REYES then

asked Vero to have Orellana call him.        Vero said she was at

Raquel’s graduation but would tell Orellana later that evening.

     142. On June 8, 2017, at approximately 9:15 p.m., REYES’

phone received a text from phone number 323-270-4297.           In the

text, the sender asked REYES when he could pick him up.           REYES

responded that it would be an hour-and-a-half.         Based on the

results of a database search I conducted, and the fact that

REYES subsequently picked up Pablo Orellana, I believe the

number 323-270-4297 belonged to Pablo Orellana.



                                    66
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 71 of 87 Page ID #:71



        143. At about 9:22 p.m., members of the OCVGTF established

surveillance at SUBJECT PREMISE 2.       At about 9:35 p.m., TFO

Zuniga watched as REYES’ Corolla began to back out of the

driveway.    TFO Zuniga watched as REYES slowly drove southbound

on Park Vine Street before stopping and making an abrupt U-Turn.

REYES’ vehicle then drove back northbound on Park Vine Street

past SUBJECT PREMISE 2 and out of view of surveillance units in

what was believed to be a counter-surveillance tactic.           REYES

was then followed to Los Angeles, where REYES picked up Pablo

Orellana and drove to Tacos El Gavilan at 4380 South Broadway

Street in Los Angeles.

        144. TFO Zuniga and SAPD Detective L. Barragan, in an

undercover capacity, walked into the restaurant and saw REYES

and Pablo Orellana sitting in a booth in the extreme southwest

corner of the restaurant.     Detective Barragan and TFO Zuniga

ordered some food and sat in the booth immediately north of

where REYES and Orellana were seated.        REYES was facing south

(with his back to TFO Zuniga) and Orellana was facing north.

        145. At about 11:30 p.m., TFO Zuniga activated a

surreptitious recording device and placed it on the table to his

left.    The restaurant had a lot of ambient noise, such as music

being played and customers’ orders being called out over a

loudspeaker, making it difficult to hear.

        146. TFO Zuniga could faintly hear REYES and Pablo Orellana

speaking.    As he continued to listen, TFO Zuniga determined that

REYES and Pablo Orellana would lower their voices or whisper as

though they did not want others to overhear.         TFO Zuniga



                                    67
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 72 of 87 Page ID #:72



believed this because, during other portions of their

conversation, REYES and Orellana spoke freely and loud enough

for TFO Zuniga to hear clearly.

     147. Despite the difficulties, TFO Zuniga did hear a

portion of the conversation where REYES asked Orellana in

Spanish what he said today, presumably referring to Orellana’s

interview with SAPD Detectives earlier that day.          Orellana then

asked REYES the same question, that is, what REYES said to the

police, before telling REYES in Spanish, “Tu, no digas nada

[You, don’t say anything].”      TFO Zuniga could not hear what

immediately preceded this statement by Orellana as both were

speaking in a very low tone.      Orellana told REYES that “they”

came to speak to him earlier and asked him about a certain

place.   Orellana told REYES that he told them they went “there

to pray,” a possible reference to the trip to Salvation Mountain

when Claudia disappeared.     The conversation then transitioned to

REYES discussing a recreational vehicle and going to Big Bear.

TFO Zuniga noted that this conversation was much easier to hear.

     148. At about 12:07 a.m., Orellana lowered his voice again

as he asked REYES if he had spoken to “Pri,” a typical

abbreviation for the Spanish word “primo,” usually a cousin or

associate.   TFO Zuniga could not hear REYES’ reply because he

again lowered his voice considerably.        I believe that “Pri” may

be a reference to Wifredo Cruz, Orellana’s brother-in-law.

REYES and Orellana went to the residence of Wilfredo Cruz in

Palmdale on the evening of May 26, 2016, after REYES had picked

up Orellana at the hospital, described above.



                                    68
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 73 of 87 Page ID #:73



      M.    REYES’ Remarriage in April 2017
      149. Based on public records I reviewed, on April 17, 2017,

a Declaration for Default or Uncontested Dissolution was filed

by REYES.   A judgment dated June 13, 2017 granted REYES the

dissolution of his marriage to Claudia.

      150. Through surveillance conducted in May 2017, it

appeared that REYES was living with a woman named Carla Velez.

On June 29, 2017, SA Shea and I approached Carla Velez to

interview her as she was leaving the garage at SUBJECT PREMISES

2.   Carla said she met REYES at the Cuerpo de Cristo Church in

Los Angeles, around September 2016.       After dating for a short

period, Carla said that they were married in the church in April

2017, and again at a courthouse in Huntington Park on June 17,

2017, after REYES told Carla that he needed to go to court to

take care of some legal paperwork involving his son.          When we

spoke with Carla, she did not know that his divorce from Claudia

was not finalized until June 13, 2017, after their first

marriage in April 2017.

      151. When asked about Claudia, Carla replied that REYES

told her he had problems with Claudia due to her infidelity and

that they had not been together for about 3 years.          REYES also

told Carla that he spoke to Claudia by phone and asked her to

speak to E., but Claudia allegedly refused to talk to her son.

Carla could not give an approximate date for the alleged phone

call but gave the impression that it took place after Claudia

disappeared.   Carla said that REYES never notified SAPD or

Claudia’s family about this conversation despite having filed a



                                    69
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 74 of 87 Page ID #:74



missing person’s report.     Carla stated that E. occasionally

asked about his mother, with the most recent occurrence being

about a month prior to the date of this interview.

     N.    REYES’ Failed Polygraph Examination in November 2015
     152. In July 2020, SA Altamirano and I were told by USCBP

SSA Trevino that REYES failed a polygraph examination in 2015 as

part of the application process after applying to become a USCBP

Officer.   According to SSA Trevino, REYES did not reschedule a

second polygraph and did not become an officer.

     153. On or about September 1, 2020, polygrapher Peter Ruth

was interviewed by SA Trevor Twitchell.        The interview report

included the following:

           a.   According to the interview report, on November

12, 2015, Ruth administered an examination for REYES as part of

his application process to become a USCBP Officer.          RUTH

specifically remembered this exam because REYES told Ruth that

he had taken and withheld identification and travel documents

belonging to his wife, Claudia, so she could not leave REYES.

           b.   During REYES’ polygraph examination, REYES

exhibited a Significant Response (“SR”) to questions about

REYES’ involvement in a serious crime.        Based on my training and

experience, I know that an SR is determined based on several

physical reactions to certain questions.        If an SR is

identified, the polygraph examiner will give the subject an

opportunity to explain or clarify any answers.

           c.   Ruth determined that REYES did not pass the

polygraph examination due to the SRs.        When asked about his SRs,



                                    70
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 75 of 87 Page ID #:75



REYES mentioned domestic disputes he had with his wife, Claudia.

REYES told Ruth that within the last few months, the SAPD had

visited REYES’ home on two separate occasions in response to

domestic issues.    When Ruth asked about the domestic incidents,

REYES explained that they were the result of his wife, Claudia,

wanting to return to her native El Salvador after the death of

her brother.   (According to a report from National Civil Police

in El Salvador, in June 2013, Claudia’s 15-year-old brother was

shot in the chest in the backyard of his parent’s home and later

died in the hospital.)     REYES told Ruth that he and his wife had

threatened each other with divorce.       REYES said his wife wanted

to divorce REYES and take their son back to El Salvador.           In

response to that threat, REYES took identity documents of his

wife and son to prevent them from leaving the country.           REYES

explained to Ruth that he felt bad about taking the documents

but did not think it was criminal behavior.         REYES also revealed

that his wife had TROs issued against him.         When asked if REYES

had ever hit his wife, REYES claimed he had never struck her,

but said he had held his wife’s arms so that she would stop

hitting him.

          d.    Ruth asked REYES why he had not included any of

that information in his application.        REYES told Ruth that he

did not think he needed to include the information in the

application because REYES had never been charged with anything

or gone to jail.    REYES also explained that the restraining

order had been rescinded by his wife and their marriage was

going very well at the time of his polygraph examination.



                                    71
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 76 of 87 Page ID #:76



           e.     Another item that stood out to Ruth was that

REYES had not included his two half-brothers, including Pablo

Orellana, and grandfather in REYES’ background application form.

The form clearly instructed REYES that all family members had to

be included.    REYES told Ruth about the three additional

individuals during the polygraph interview after being asked if

REYES had any additional information to add to what he had

listed in his application.

     O.    April 2016 Letter from REYES to ICE Withdrawing
           Application for Residency for Claudia
     154. On or about January 12, 2021, USCBP SSA Trevino told

me that she had recently reviewed Claudia Reyes’ Alien File, or

A-File.   Within Claudia’s A-File, SSA Trevino found a letter

from REYES that was filed on or about April 19, 2016, which is

approximately three weeks prior to Claudia’s disappearance.

     155. I read the letter.      REYES wrote, “the purpose of this

letter is to withdraw the application for U.S. Residency for my

wife Claudia Lisseth Sanchez Reyes due to infidelity and

physical and emotional abuse that she has caused me, my son and

my mother.”     REYES claimed that Claudia had been cheating on

REYES with someone by the name of “A. Zaa,” presumably Claudia’s

coworker, W-1, from the time she arrived in the United States on

March 17, 2014, until the time of the letter.         (As noted above,

Claudia worked at El Pollo Loco, where she met W-1, for only

approximately six months before her disappearance in May 2016.)

REYES claimed that he learned of her infidelity through a family

member who was able to access Claudia’s Facebook profile.           REYES




                                    72
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 77 of 87 Page ID #:77



also wrote of witnesses who had seen Claudia “kissing, hugging

and holding hands with another man outside of El Pollo Loco.”

REYES wrote in the letter, “My wife has clearly no respect for

the marriage, immigration laws that bind us together or the

legal system for engaging in acts of infidelity in front of our

son while attempting to obtain residency in this country.”

     156. REYES accused Claudia of attempting to return to El

Salvador with their son and claimed that she was a mentally

unstable person, who has tried to take her own life by “self

mutilating her arms in front of our son.”        REYES wrote that he

had pictures of Claudia’s self-harm, but did not attach them

with his letter.    REYES stated that he and Claudia were going

through a divorce and child custody hearing at the Lamoreaux

Justice Center in Orange County, where he planned to “show

evidence of her physical and emotional abuse towards me, our son

and my mother.”    This evidence has never been shown to the SAPD.

     157. At the conclusion of the letter, REYES accused Claudia

of making “false allegations of domestic violence” in an effort

“to falsely obtain residency in this country because I would not

file I-751.”   An I-751 form is a petition used by a conditional

resident, who obtained their status by marriage, to request that

the U.S. Citizenship and Immigration Services remove the

conditions on their residency.      Based on my training and

experience, REYES’ withdrawal of the application for U.S.

Residency could have resulted in Claudia’s eventual deportation

while simultaneously giving REYES sole custody of E.




                                    73
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 78 of 87 Page ID #:78



     P.     Probable Cause as to the SUBJECT PREMISES
            1.   SUBJECT PREMISES 1
     158. There is probable cause to believe that SUBJECT

PREMISES 1 is REYES’ current residence and that evidence

pertaining to the disappearance of Claudia Reyes may be found

there.    REYES listed 20983 East Covina Boulevard #E, Covina,

California, as his current address in USCBP records.          The FBI

conducted surveillance at SUBJECT PREMISES 1 on five occasions

between August 7, 2020, and September 3, 2020.         Each time, a

Honda Odyssey registered to REYES was parked close to SUBJECT

PREMISES 1.

     159. With respect to evidence that may be found at SUBJECT

PREMISES 1:

            a.   None of REYES’ cell phones or computers have ever

been searched for evidence related to Claudia’s disappearance.

Even if REYES deleted evidence from any devices he still has

from that time, I know from speaking with forensic investigators

that deleted files can sometimes still be recovered regardless

of the passage of time.     In addition to his own cell phones,

REYES may still have the cell phone he paid to have stolen from

Claudia, or the phone he got for her after the robbery.           As set

forth above, REYES used digital devices to communicate with

others concerning Claudia, including A.V. – the person whom

REYES paid to steal Claudia’s phone – and his half-brother.

Also set out above, it appears that REYES accessed and used

Facebook to further the kidnapping offense.




                                    74
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 79 of 87 Page ID #:79



            b.     Aside from digital devices, there may be

clothing, furniture, or other personal items that may yield

evidence.   Except for a few personal effects REYES brought to

his attorney’s office for the purpose of establishing Claudia’s

DNA profile, law enforcement has not located her other property.

Clothing and furniture from the Bush Street Apartment where

Claudia last lived, or from SUBJECT PEMISES 2 when REYES lived

there, may be in SUBJECT PREMISES 1.        As noted above, the

apartment manager for the apartment told SAPD Detectives that

REYES vacated the apartment he shared with Claudia on May 15,

2016.    After that date, furnishings were seen in the garage of

SUBJECT PREMISES 2 during surveillance operations.          On June 1,

2016, TFO Becerra saw numerous pieces of furniture and

appliances in the garage, including a refrigerator, stackable

washer/dryer, mattress and box spring.        TFO Becerra noticed

other furnishings that were covered by sheets to keep them

clean.   During numerous other surveillance operations conducted

on SUBJECT PREMISES 2, TFO Zuniga and I noticed what appeared to

be the outline of a couch covered by a sheet inside the garage.

Based on USCBP records, REYES lived in SUBJECT PREMISES 2 until

March 2018.      His next listed address was an apartment in Bell

Gardens from March 2018 to January 2020.        He then moved to

SUBJECT PREMISES 1.     I believe that some of the furnishings

REYES kept in the garage at SUBJECT PREMISES 2 may have been

moved to SUBJECT PREMISES 1.      Beyond the above, as previously

noted, the Bush Street apartment manager, Plata, said that when

REYES returned to the apartment on May 15, 2016 to remove their



                                    75
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 80 of 87 Page ID #:80



property from the apartment, Plata noticed that REYES appeared

to take extreme care when he moved the couch out of the

apartment – suggesting that REYES intended to reuse the couch

and other furniture in a future residence.         Based on my training

and experience, and discussions with the FBI’s Evidence Response

Team (“ERT”), I believe that if any of the belongings removed

from the Bush Street apartment are found in REYES’ current

residence, forensic evidence may still be recovered from them.

            2.   SUBJECT PREMISES 2
     160. There is probable cause to believe that SUBJECT

PREMISES 2 may contain evidence relevant to the disappearance of

Claudia.    It is where REYES took Claudia when she disappeared.

REYES listed 835 South Park Vine Street, Orange, California in

USCBP records as his residence from May 2016 until March 2018.

During numerous surveillance operations conducted after

Claudia’s disappearance, REYES and his half-brother, Pablo

Orellana, were observed arriving to and leaving from SUBJECT

PREMISES 2.
     161. Since the beginning of this investigation, SUBJECT

PREMISES 2 has not been searched or processed for forensic

evidence by either the FBI or SAPD.       According to a police

report I read, in February 2018, the Orange Police Department

conducted a welfare check at SUBJECT PREMISES 2 after receiving

a report from Lampson Elementary School that E. had not been to

school in a week.    Carla Velez initially refused to open the

external metal security screen to speak to the officers

directly.   After about a minute, Carla agreed to come outside to



                                    76
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 81 of 87 Page ID #:81



speak to the officers.     As Carla exited the residence, she

abruptly shut the front door behind her, thus preventing the

officers from being able to see inside the residence.

     162. Recently, SA Altamirano and I spoke to a member of the

FBI’s ERT regarding the team’s capabilities and whether forensic

evidence could be obtained from floors and surfaces within

SUBJECT PREMISES 2 despite the time that has passed.          We were

told that forensic evidence, such as DNA or traces of blood,

could still be present at SUBJECT PREMISES 2 even if painting

and re-carpeting were done since REYES moved out.          The ERT

member told us the ERT can identify and preserve any forensic

evidence still present in SUBJECT PREMISES 2.         Furthermore, SA

Altamirano and I were told that FBI ERT has devices to check in

the backyard if evidence was buried.

     163. Based on my review of public records, SUBJECT PREMISES

2 appears to be owned by an LLC controlled by Roy Reyes.

However, surveillance has shown that SUBJECT PREMISES 2 appears

to be currently occupied by a couple and a child.          From

surveillance, there did not appear to be any connection between

the current occupants of SUBJECT PREMISES 2 and the Reyes

family.   Accordingly, the premises to be searched described in

Attachment A-2 is limited to (1) the walls and flooring inside

SUBJECT PREMISES 2, including the garage, for the use of

forensic techniques to search for trace amounts of blood or DNA;

and (2) the backyard and any side yard of SUBJECT PREMISES 2,

for use of forensic techniques to locate any human remains or

other evidence buried on the property.



                                    77
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 82 of 87 Page ID #:82



     164. Prior to any search, the agents will explain to the

occupants that they have a search warrant, but that the

occupants are not connected to the suspected crime.          The

occupants will be asked if new flooring, carpeting, or walls

have been installed, in which case any surfaces installed since

May 2016 would not be searched.       The occupants will be told that

their personal property, e.g., clothing, furnishings, records,

is not subject to the warrant.

          V. TRAINING AND EXPERIENCE ON DIGITAL DEVICES 4
     165. Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

          a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the



     4 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                    78
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 83 of 87 Page ID #:83



Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

          b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

          c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.   For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.




                                    79
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 84 of 87 Page ID #:84



          d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.     Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     166. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

          a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all the specialized manuals,

equipment, and personnel that may be required.

          b.    Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of




                                    80
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 85 of 87 Page ID #:85



data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     167. The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

          a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

          b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an




                                    81
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 86 of 87 Page ID #:86



enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

          c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress Eddy REYES’ thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of Eddy REYES’

face with his or her eyes open to activate the facial-, iris-,

and/or retina-recognition feature.

     168. Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

//

//




                                    82
Case 8:21-cr-00075-JLS Document 1 Filed 04/12/21 Page 87 of 87 Page ID #:87



                             VI. CONCLUSION
     169. For all the reasons described above, there is probable

cause to believe that Eddy REYES violated 18 U.S.C. § 1201(a)(1)

(kidnapping).

     170. Further, there is probable cause to believe that the

items listed in Attachment B, which constitute evidence of the

kidnapping will be found at the SUBJECT PREMISES, as described

in Attachments A-1 and A-2.



                                                 V
                                         FARSHID HASHEMPOUR
                                         Task Force Officer
                                         Federal Bureau of
                                         Investigation

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  WK day of
telephone on this ____
April, 2021.


DOUGLASF.McCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    83
